Exhibit 10.3

 

 

 

FIRST AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

of

 

NORTHSTAR SPECTRUM, LLC

 

by and between

 

NORTHSTAR MANAGER, LLC

 

and

 

AMERICAN AWS-3 WIRELESS II L.L.C.

 

Dated as of October 13, 2014

 

 

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH INTERESTS MAY NOT
BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN THIS
LIMITED LIABILITY COMPANY AGREEMENT.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS AND ORGANIZATION

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Formation

17

Section 1.3.

Name

17

Section 1.4.

Principal Place of Business

17

Section 1.5.

Registered Office; Registered Agent

17

Section 1.6.

Term

18

Section 1.7.

Purpose and Powers

18

Section 1.8.

Filings

18

Section 1.9.

Sole Agreement

18

 

 

 

ARTICLE 2 CAPITALIZATION

18

 

 

Section 2.1.

Capital Accounts

18

Section 2.2.

Capital Contributions

20

Section 2.3.

No Withdrawals

22

Section 2.4.

No Interest

22

Section 2.5.

Interests are Securities

22

Section 2.6.

Certification of Interests

22

Section 2.7.

Failure to Fund

23

 

 

 

ARTICLE 3 DISTRIBUTIONS

23

 

 

 

Section 3.1.

Non-Liquidating Distributions

23

Section 3.2.

Liquidating Distributions

24

Section 3.3.

Interest Purchase Agreement, Security Agreement and Pledge Agreement

24

 

 

 

ARTICLE 4 ALLOCATIONS

25

 

 

Section 4.1.

Profits

25

Section 4.2.

Losses

26

Section 4.3.

Special Allocations

26

Section 4.4.

Curative Allocations

28

Section 4.5.

Special Allocations in the Event of Company Audit Adjustments

28

Section 4.6.

Allocation of Credits

29

Section 4.7.

Tax Allocations

30

Section 4.8.

Change in Members’ Interests

30

 

 

 

ARTICLE 5 ACCOUNTING AND RECORDS

30

 

 

Section 5.1.

Fiscal Year

30

Section 5.2.

Method of Accounting

31

Section 5.3.

Books and Records; Inspection

31

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

i

--------------------------------------------------------------------------------


 

Section 5.4.

Financial Statements; Internal Controls

31

Section 5.5.

Taxation

33

 

 

 

ARTICLE 6 MANAGEMENT

37

 

 

Section 6.1.

Manager

37

Section 6.2.

Removal of Manager

37

Section 6.3.

Supermajority Approval Rights

38

Section 6.4.

Separateness Covenants

38

Section 6.5.

Business Plans and Budgets

40

Section 6.6.

Management Fees

41

 

 

 

ARTICLE 7 TRANSFER RESTRICTIONS

41

 

 

Section 7.1.

Restrictions

41

Section 7.2.

Exceptions

42

Section 7.3.

Right of First Refusal

43

Section 7.4.

Tag-Along Right

45

Section 7.5.

Substituted Members

46

Section 7.6.

Invalid Transfers Void

46

Section 7.7.

Determination of Fair Market Value

46

Section 7.8.

Acceptance of Prior Acts

47

 

 

 

ARTICLE 8 PUT RIGHT

 

47

 

 

 

Section 8.1.

Put

47

Section 8.2.

Conditions to Closing

48

Section 8.3.

Closing

49

Section 8.4.

Terminated Auction Purchase

49

 

 

 

ARTICLE 9 REGISTRATION RIGHT

50

 

 

 

Section 9.1.

Registration Right

50

Section 9.2.

Right to Purchase—Preliminary Range

50

Section 9.3.

Right to Purchase—IPO Price

51

Section 9.4.

Right to Defer the Offering

51

Section 9.5.

Registration Expenses

51

Section 9.6.

Registration Procedures

51

 

 

 

ARTICLE 10 OTHER AGREEMENTS

54

 

 

Section 10.1.

Exclusivity

54

Section 10.2.

Confidentiality

55

Section 10.3.

Arbitration

56

Section 10.4.

Right of First Refusal for Sale of License

57

 

 

 

ARTICLE 11 REPRESENTATIONS AND COVENANTS

58

 

 

Section 11.1.

Representations of the Members

58

Section 11.2.

Covenants of the Members

59

Section 11.3.

Representations and Covenants of NSM

59

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

ii

--------------------------------------------------------------------------------


 

Section 11.4.

Failure to Qualify as a Qualified Person

60

 

 

 

ARTICLE 12 EXCULPATION AND INDEMNIFICATION

62

 

 

Section 12.1.

No Personal Liability

62

Section 12.2.

Indemnification by Company

63

Section 12.3.

Notice and Defense of Claims

63

 

 

 

ARTICLE 13 DISSOLUTION AND TERMINATION

64

 

 

Section 13.1.

No Withdrawal

64

Section 13.2.

Dissolution

65

Section 13.3.

Procedures Upon Dissolution

65

Section 13.4.

Deficit Capital Accounts

67

Section 13.5.

Termination

67

 

 

 

ARTICLE 14 MISCELLANEOUS

67

 

 

Section 14.1.

Entire Agreement

67

Section 14.2.

Amendment; Waiver

67

Section 14.3.

Successors and Assigns

67

Section 14.4.

No Third-Party Beneficiaries

68

Section 14.5.

Disposition of Interests

68

Section 14.6.

Survival of Rights and Duties

68

Section 14.7.

Governing Law

68

Section 14.8.

Specific Performance

69

Section 14.9.

Remedies Cumulative

69

Section 14.10.

Further Assurances

69

Section 14.11.

Expenses

69

Section 14.12.

Notices

70

Section 14.13.

Severability

71

Section 14.14.

Reformation

71

Section 14.15.

Relationship of Parties

72

Section 14.16.

No Right to Partition

72

Section 14.17.

Construction

72

Section 14.18.

Counterparts

73

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

iii

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of NORTHSTAR
SPECTRUM, LLC, a Delaware limited liability company (the “Company”), dated as of
October 13, 2014, by and between AMERICAN AWS-3 WIRELESS II L.L.C., a Colorado
limited liability company (“American II”), and NORTHSTAR MANAGER, LLC, a
Delaware limited liability company (“NSM”).

 

WHEREAS, the FCC has announced that it will auction licenses to use spectrum in
the 1695-1710 MHz and 1755-1780/2155-2180 MHz bands in an auction designated by
the FCC as Auction Number 97 (the “Auction”) and that is currently scheduled by
the FCC to begin on November 13, 2014, as the same may be rescheduled or
modified by the FCC;

 

WHEREAS, Congress has directed the FCC to promote economic opportunity and
competition by disseminating licenses among a wide variety of applicants,
including small businesses and businesses owned by members of minority groups,
and to ensure that small businesses and businesses owned by members of minority
groups are given the opportunity to participate in the provision of
spectrum-based services;

 

WHEREAS, NSM includes Alaska Native Corporations formed under the Alaska Native
Claims Settlement Act of 1971 who desire to participate in the provision of
spectrum-based services to secure economic opportunity for their shareholders,
to develop telecommunications industry expertise for and on behalf of its
shareholders and to provide innovative new wireless service offerings;

 

WHEREAS, in pursuit of these goals, NSM desires to participate in the Auction
together with American II; and

 

WHEREAS, as of September 12, 2014, American II and NSM entered into a Limited
Liability Company Agreement of Northstar Spectrum, LLC relating to the matters
set forth herein (“Original Agreement”), and, pursuant to Section 14.2 of the
Original Agreement, American II and NSM wish to amend and restate the Original
Agreement to read as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, it is hereby agreed as follows:

 

ARTICLE 1
DEFINITIONS AND ORGANIZATION

 

Section 1.1.                                 Definitions

 

Capitalized terms used in this Agreement without other definition shall, unless
expressly stated otherwise, have the meanings specified in this Section 1.1.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

1

--------------------------------------------------------------------------------


 

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 

(i)                                     such Capital Account shall be deemed to
be increased by any amounts which such Member is obligated to restore to the
Company (pursuant to this Agreement or otherwise) or is deemed to be obligated
to restore pursuant to the second to last sentence of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) (relating to allocations attributable
to nonrecourse debt); and

 

(ii)                                  such Capital Account shall be deemed to be
decreased by the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied consistently
therewith.

 

“Adverse FCC Action” is defined in Section 14.14(a).

 

“Adverse FCC Action Reformation” is defined in Section 14.14(a).

 

“Affiliate” means, with respect to a Person, any other Person that either
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person at any time during the
period for which the determination of affiliation is being made; provided, that
the Members shall be deemed not to be Affiliates of the Company for purposes of
this Agreement; provided, further, however, that for purposes of this Agreement,
EchoStar Corporation and EchoStar Corporation’s direct and indirect subsidiaries
will not be considered or deemed to be Affiliates of American II.  For the
avoidance of doubt, for purposes of this Agreement, American II is not an
Affiliate of the Company.

 

“Agents” is defined in Section 10.2(a).

 

“Agreement” means this Limited Liability Company Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

 

“American II” is defined in the preamble.

 

“American II Members” means American II and its transferees.

 

“Applicable Law” shall mean with respect to any Person, any federal, state,
local or foreign law, statute, ordinance, rule, regulation, Judgment, order,
injunction or decree or any

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

interpretation or administration of any of the foregoing by, any Governmental
Authority, whether in effect as of the date of execution of this Agreement or
thereafter, and in each case as amended, applicable to such Person or its
Affiliates or their respective assets, including the FCC Rules.

 

“Appraiser” is defined in Section 7.7.

 

“Auction” is defined in the preamble.

 

“Auction Benefits” means the eligibility of the License Company and its
Subsidiaries to hold any of the licenses for which the License Company is the
Winning Bidder in the Auction the ability of the License Company and each of its
Subsidiaries to realize the twenty five percent (25%) Bidding Credits that it
derives from its status as a Qualified Person without the payment of unjust
enrichment penalties with respect to such Bidding Credits.

 

“Auction Purchase Price” is defined in Section 2.2(c)(i).

 

“Bankruptcy” means, with respect to any Person:

 

(i)                                     the filing by such Person of a voluntary
petition seeking liquidation, dissolution, reorganization, rearrangement,
readjustment or similar relief, in any form, of its debts under Title 11 of the
United States Code (or corresponding provisions of future laws) or any other
bankruptcy or insolvency law, or such Person’s filing an answer consenting to,
or acquiescing in any such petition, or the adjudication of such Person as a
bankrupt or insolvent;

 

(ii)                                  the making by such Person of any
assignment for the benefit of its creditors or any similar action for the
benefit of creditors, or the admission by such Person in writing of its
inability to pay its debts as they mature;

 

(iii)                               the expiration of sixty (60) days after the
filing of an involuntary petition under Title 11 of the United States Code (or
corresponding provisions of future laws), an application for the appointment of
a receiver for the assets of such Person, or an involuntary petition seeking
liquidation, dissolution, reorganization, rearrangement or readjustment of its
debts or similar relief under any bankruptcy or insolvency law, provided that
the same shall not have been vacated, set aside or stayed within such sixty-day
period;

 

(iv)                              the giving of notice by such Person to any
Governmental Authority of insolvency or pending insolvency or suspension or
pending suspension of operations;

 

(v)                                 the appointment (or such Person’s seeking or
acquiescing to such appointment) of any trustee, receiver, conservator or
liquidator of such Person of all or any substantial part of its properties; or

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------


 

(vi)                              the entry of an order for relief against such
Person under Title 11 of the United States Code (or corresponding provisions of
future laws) or any other bankruptcy or insolvency law.

 

The foregoing is intended to supersede and replace the events listed in
Section 18-304(a) of the Act.

 

“Bidding Credit” means, with respect to any license for which the License
Company was the Winning Bidder, an amount equal to the excess of the gross
winning bid placed in the Auction by the License Company for such license over
the net winning bid placed in the Auction by the License Company for such
license.

 

“Bidding Protocol” means the Bidding Protocol and Joint Bidding Arrangement,
dated as of September 12, 2014 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms), by and among Doyon, Limited, NSM, American II, the Company, the
License Company and, for purposes of Sections 4 and 5 thereof only, American
AWS-3 Wireless I L.L.C.

 

“Book Value” means, with respect to any asset of the Company, the asset’s
adjusted basis as of the relevant date for federal income tax purposes, except
as follows:

 

(i)                                     the initial Book Value of any asset
contributed by a Member to the Company shall be the Fair Market Value of such
asset, as determined by the contributing Member and the Company with the
concurrence of the Members other than the contributing Member;

 

(ii)                                  the Book Values of all Company assets
(including intangible assets, such as goodwill) shall be adjusted to equal their
respective Fair Market Values (as adjusted by Section 7701(g) of the Code) as of
the following times:

 

(A)                         the acquisition of an additional Interest by any new
or existing Member in exchange for more than a de minimis capital contribution
or for services;

 

(B)                         the distribution by the Company to a Member of more
than a de minimis amount of money or other Company property as consideration for
an interest in the Company;

 

(C)                         the termination of the Company for federal income
tax purposes pursuant to Section 708(b) of the Code; and

 

(D)                         immediately prior to incorporation of the Company
(however effected, in connection with an initial public offering);

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------


 

(iii)                               the Book Value of any Company asset
distributed to any Member shall be the Fair Market Value of such asset (as
adjusted by Section 7701(g) of the Code) on the date of distribution;

 

(iv)                              if the Book Value of an asset has been
determined or adjusted pursuant to clause (i) or clause (ii) above, such Book
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses, and other
items allocated pursuant to ARTICLE 4; and

 

(v)                                 the Book Value of Company assets shall be
increased or decreased, as appropriate, to reflect any adjustments to the
adjusted tax bases of such assets pursuant to Sections 734(b) or 743(b) of the
Code, but only to the extent that such adjustments are taken into account in
determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and clause (v) of the definition of “Profits” and
“Losses” set forth below; provided, however, that Book Values shall not be
adjusted pursuant to this clause (v) to the extent that an adjustment pursuant
to clause (ii) or (iii) hereof is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (v).

 

The foregoing definition of Book Value is intended to comply with the provisions
of Treasury Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.

 

“Business” means the business (conducted through the License Company and its
Subsidiaries) of (i) acquiring licenses in the Auction (and such other FCC
licenses as the Members shall mutually agree); (ii) the deployment of such
licenses in a manner consistent with Applicable Law, including FCC Rules,
whether by (A) owning, constructing and operating systems to provide wireless
broadband services, (B) entering into one or more joint venture, lease,
wholesale or other agreements or (C) any other means, in each case (A)-(C) using
technology fully compatible and interoperable with the technology or
technologies employed by American II and its Affiliates from time to time
(without limiting the vendors from whom the equipment comprising such systems
may be acquired) solely within the Company Territory, (iii) marketing and
offering the services and features described in clause (ii) within the Company
Territory, including advertising such services and features using broadcast and
other media, so long as such advertising extends beyond the Company Territory
only when and to the extent necessary to reach customers and potential customers
in the Company Territory and (iv) any other activities upon which the Members
may mutually agree.

 

“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized or required to close under
the laws of the State of New York.

 

“Business Plan” means the Five-Year Business Plan and each annual business plan
adopted in accordance with Section 6.5.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------


 

“Business Purpose” is defined in Section 1.7.

 

“Buyer” is defined in Section 10.4(a).

 

“Capital Account” is defined in Section 2.1(a).

 

“Cash Equity Investor” means each member of NSM other than Doyon, Limited, and
each such member’s successors and Permitted Transferees.

 

“Change of Control of NSM” means (i) any circumstance, event or transaction
following which any Person or group (as such term is used in Sections 13(d) and
14(d) of the Exchange Act and the rules and regulations promulgated thereunder),
other than the members of NSM as of October 10, 2014, and such members’
Affiliates, is the “beneficial owner” (as such term is used in Rules 13d-3,
13d-5 or 16a-1 under the Exchange Act) of at least 50.1% of the Voting
Securities of NSM or otherwise has the power to control NSM; (ii) the sale or
other disposition of all or substantially all of NSM’s membership interests,
business or assets (including through a merger or otherwise); (iii) a change of
the sole managing member of NSM; or (iv) any amendment or modification of the
limited liability company agreement of NSM which would have the effect of
vesting control or management of NSM in any entity other than the sole managing
member of NSM.

 

“Claim” is defined in Section 12.3(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” is defined in the preamble.

 

“Company Minimum Gain” means the aggregate of the amounts of gain, if any,
determined for each nonrecourse liability of the Company, that would be realized
by the Company for federal income tax purposes if it disposed of the Company
property subject to such liability in a taxable transaction in full satisfaction
thereof and for no other consideration.  To the extent the foregoing is
inconsistent with Treasury Regulations Section 1.704-2(d) or incomplete with
respect to such regulation, Company Minimum Gain shall be computed in accordance
with such regulation.

 

“Company Territory” means the territory covered by the licenses for which the
License Company was the Winning Bidder or thereafter acquired by the License
Company (or its Subsidiaries) in accordance with the provisions of this
Agreement.

 

“control,” “controlled” and “controlling” as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of Voting Securities, by contract or otherwise.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------


 

“Depreciation” means, for each fiscal year or part thereof, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Book Value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of such year,
Depreciation shall be an amount which bears the same ratio to such Book Value as
the federal income tax depreciation, amortization or other cost recovery
deduction for such year bears to such adjusted tax basis; provided that if the
federal income tax depreciation, amortization or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
Book Value using any reasonable method selected by the Manager.

 

“Economic Element” is defined in Section 14.14(a).

 

“Equity Interests” means capital stock, partnership interests, limited liability
company interests or other ownership or beneficial interests of any Person.

 

“Excess Cash” means all cash and cash equivalents held by the Company at the
time of determination in excess of such amount required for the Company and its
Subsidiaries to retain to satisfy the then current liabilities of the Company
and its Subsidiaries and to provide a reasonable reserve for the future
liabilities and then current and future operating expenses and capital
expenditures of the Company and its Subsidiaries.

 

“Excess Purchase Price” is defined in Section 2.2(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to any asset, as of the date of
determination, the cash price at which a willing seller would sell and a willing
buyer would buy such asset in a transaction negotiated at arm’s length, each
being apprised of and considering all relevant facts, circumstances and factors,
and neither acting under compulsion, with the parties being unaffiliated third
parties acting without time constraints.

 

“FCC” means the Federal Communications Commission or any successor agency or
entity performing substantially the same functions.

 

“FCC Rules” means the Communications Act of 1934, as amended by, inter alia, the
Telecommunications Act of 1996, codified at 47 U.S.C. § 151 et seq., as it may
be amended in the future, including the rules and regulations established by the
FCC and codified in Title 47 of the Code of Federal Regulations, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time hereafter, and effective orders, rulings, and public notices of the FCC.

 

“Five-Year Business Plan” is defined in Section 6.5(a), as the same may be
updated from time to time in accordance with the terms hereof.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles as used in the United
States by the Financial Accounting Standards Board and/or the American Institute
of Certified Public Accountants, as in effect from time to time.

 

“Governmental Authority” means any government or political subdivision thereof,
whether domestic or foreign, including any national, state, regional,
provincial, county, city, municipal, local or other governmental department,
ministry, commission, board, bureau, agency, regulatory body or authority,
instrumentality, judicial or administrative body, having jurisdiction over the
matter or matters in question, including the FCC.

 

“Indemnified Person” is defined in Section 12.1(b).

 

“Initial Application Date” means September 12, 2014.

 

“Initial Grant Date” means, with respect to any license for which the License
Company is the Winning Bidder, the date on which such license is granted by the
FCC as set forth on the face of such license.

 

“Inspectors” is defined in Section 9.6(h).

 

“Intercreditor and Subordination Agreement” means the Intercreditor and
Subordination Agreement dated as of the date of the Original Agreement and
entered into by American II and NSM (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms).

 

“Interest” means the interest of a Member (or a Permitted Transferee of a Member
pursuant to ARTICLE 7 which has not been admitted as a Member of the Company) in
the aggregate distributions by the Company, and the aggregate allocations by the
Company of Profits, Losses, income, gain, loss, deduction or credit or any
similar item, and all other rights and interests of a Member of the Company.

 

“Interest Purchase Agreement” is defined in Section 3.3.

 

“IPO Price” is defined in Section 9.3.

 

“Judgment” shall mean any judgment, writ, order, injunction, award or decree of
any court, judge, justice or magistrate, including any bankruptcy court, or
arbiter, and any order of or by any other Governmental Authority.

 

“license” means a license issued by the FCC authorizing the licensee to
construct and operate radio transmitting facilities.  Unless otherwise
indicated, references to licenses in this Agreement shall refer to licenses to
use spectrum in the 1695-1710 MHz and/or 1755-1780/2155-2180 MHz bands.

 

“License Closing” is defined in Section 10.4(b).

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------


 

“License Company” means Northstar Wireless, LLC, a Delaware limited liability
company and wholly-owned Subsidiary of the Company.

 

“License Company System(s)” means the fixed or mobile wireless system(s)
licensed to, constructed and operated by, or to be constructed and operated by,
the License Company and/or any License Company Subsidiaries for the purpose of
providing service authorized under a license or licenses in each of the Markets.

 

“License Offer” is defined in Section 10.4(a).

 

“License Offer Notice” is defined in Section 10.4(a).

 

“License Payment Date” is defined in Section 2.2(c).

 

“Lien” means, with respect to any asset, any lien (including, without limitation
judgment liens and liens arising by operation of Applicable Law), mortgage,
pledge, assignment, security interest, charge, right of first refusal or rights
of others therein, or encumbrance of any nature whatsoever (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) in respect of such
asset.

 

“Liquidator” is defined in Section 13.3(b).

 

“Management Agreement” means the Management Services Agreement, dated as of the
date of the Original Agreement, by and between the License Company and the
Management Company, as the same may be amended, modified, supplemented or
amended and restated from time to time in accordance therewith.

 

“Management Company” means the Management Company under the Management
Agreement, which initially is American II.

 

“Management Fee” is defined in Section 6.6.

 

“Manager” means NSM for so long as it serves as the “manager” of the Company
(within the meaning of the Act) in accordance with the provisions of this
Agreement and, thereafter, any manager of the Company duly appointed in
accordance with the terms hereof.

 

“Markets” shall mean the geographic area(s) in which License Company or any of
its Subsidiaries is authorized by the FCC to provide fixed or mobile wireless
services.

 

“Member” means, initially, American II and NSM as long as they have not ceased
to be Members, and any Person who, at the time of the reference thereto, has
been admitted to the Company as a Member in accordance with the terms of this
Agreement and has not ceased to be a Member, in such Person’s capacity as a
member (within the meaning of the Act) of the Company.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a nonrecourse liability, determined in
accordance with Treasury Regulations Section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4), and generally
means any nonrecourse debt of the Company for which any Member bears the
economic risk of loss (such as a nonrecourse loan to the Company by a Member or
certain Affiliates of a Member).

 

“Member Nonrecourse Deduction” has the meaning ascribed to the term “partner
nonrecourse deduction” in Treasury Regulations Section 1.704-2(i)(2).  The
amount of the Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Company fiscal year equals the net increase, if any, in the amount of
Member Minimum Gain attributable to such Member Nonrecourse Debt during that
fiscal year, reduced (but not below zero) by the aggregate amount of any
distributions during that fiscal year to the Member that bears the economic risk
of loss for such Member Nonrecourse Debt to the extent such distributions are
from the proceeds of such Member Nonrecourse Debt and are allocable to an
increase in Member Minimum Gain attributable to such Member Nonrecourse Debt.

 

“Newco” is defined in Section 9.1.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(c).  The amount of Nonrecourse Deductions for a fiscal year
equals the net increase, if any, in the amount of Company Minimum Gain during
that fiscal year, reduced (but not below zero) by any Nonrecourse Distributions
during such year.

 

“Nonrecourse Distributions” means the aggregate amount, as determined in
accordance with Treasury Regulations Section 1.704-2(c), of any distributions
during the fiscal year of proceeds of a nonrecourse liability, as defined in
Treasury Regulations Section 1.704-2(b)(3), that are allocable to an increase in
Company Minimum Gain.

 

“Non-American II Members” is defined in Section 14.14(a).

 

“NSM” is defined in the preamble.

 

“NSM Capital” is defined in Section 8.1.

 

“NSM Members” means NSM and its Permitted Transferees.

 

“NSM Pledge Agreement” is defined in Section 3.3.

 

“NSM Return” is defined in Section 8.1.

 

“NSM Security Agreement” is defined in Section 3.3.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------


 

“Offered Interests” is defined in Section 7.3(a).

 

“Offering” is defined in Section 9.1.

 

“Offeror” is defined in Section 7.3(a).

 

“Participating Members” is defined in Section 9.5.

 

“Percentage Interest” means, with respect to a Member, the percentage determined
by dividing (i) the aggregate Unreturned Contributions made by such Member, by
(ii) the aggregate Unreturned Contributions made by all Members; provided that
at such time as the Unreturned Contributions of all Members are equal to zero,
“Percentage Interest” shall be determined by the Percentage Interests of the
Members immediately prior to the distribution that reduced the Members’
Percentage Interests to zero.

 

“Permitted Transferee” means, with respect to a Member, an Affiliate, a direct
or indirect wholly-owned Subsidiary of such Member, and a direct or indirect
wholly-owned Subsidiary of a Person of which such Member is a direct or indirect
wholly-owned Subsidiary.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
limited liability company, limited liability partnership, association, joint
stock company, trust, estate, incorporated or unincorporated organization,
Governmental Authority or other entity.

 

“Profits” and “Losses” means, for each fiscal year or part thereof, the
Company’s taxable income or loss for such year determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss
and deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss) with the following
adjustments:

 

(i)                                     any income of the Company that is exempt
from federal income tax shall be added to such taxable income or loss;

 

(ii)                                  any expenditures of the Company described
in Section 705(a)(2)(B) of the Code or treated as such pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable
income or loss;

 

(iii)                               in lieu of the depreciation, amortization
and other cost recovery deductions taken into account in computing such taxable
income or loss, Depreciation for such fiscal year shall be taken into account;

 

(iv)                              if the Book Value of any Company asset is
adjusted pursuant to clause (ii) or clause (iii) of the definition of Book
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profits or Losses;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------


 

(v)                                 gain or loss resulting from the disposition
of any Company asset with respect to which gain or loss is recognized for
federal income tax purposes shall be computed with reference to the Book Value
of the asset disposed of, notwithstanding that the adjusted basis of such asset
differs from the Book Value of such asset;

 

(vi)                              to the extent an adjustment to the adjusted
tax basis of any Company asset under Section 734(b) of the Code is required,
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
adjusted tax basis of the asset) or an item of loss (if the adjustment decreases
the adjusted tax basis of the asset) from the disposition of such asset and
shall be taken into account for purposes of computing Profits and Losses; and

 

(vii)                           such taxable income or loss shall not be deemed
to include items of income, gain, loss, or deduction allocated pursuant to
Section 2.1(c)(iii) (to comply with Treasury Regulations under Section 704(b) of
the Code), Section 4.3, Section 4.4 or Section 4.5.

 

“Put Price” is defined in Section 8.1.

 

“Put Right” is defined in Section 8.1.

 

“Qualified Person” means a Person that qualifies as a “very small business”
under the terms of FCC Rules applicable to the Auction in effect on the Initial
Application Date, including but not limited to Sections 1.2110(b)(1) and
27.1106(a)(2) of the FCC Rules in effect on the Initial Application Date.

 

“Records” is defined in Section 9.6(h).

 

“Reference Date” means the fifth anniversary of the last Initial Grant Date.

 

“Related Agreements” means the Bidding Protocol, the Management Agreement and
the Trademark License Agreement.

 

“Required Tax Amount” is defined in Section 3.1(b).

 

“RoFR Closing” is defined in Section 7.3(b).

 

“SEC” means the Securities and Exchange Commission or any successor commission
or agency having similar powers.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sellers” is defined in Section 7.3(a).

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------


 

“Senior Credit Facility” means the secured credit facility created by that
certain First Amended and Restated Credit Agreement, dated as of the date
hereof, by and among the Company, the License Company and American II, including
all schedules, attachments and exhibits thereto and the note, the pledge
agreements, the security agreement and the other agreements ancillary thereto,
as any of the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with their terms.

 

“Significant Breach” means (i) fraud, embezzlement or any other conduct by the
Manager related to the Company or any of its Subsidiaries constituting a
criminal or other material violation of Applicable Law; (ii) gross negligence,
any knowingly dishonest act, or knowing bad faith or willful misconduct (in each
case, which has a material negative impact on the Company and its Subsidiaries
taken together as a whole), (A) by the Manager in the performance of its
obligations under this Agreement, or (B) by the Company or any of its
Subsidiaries in the performance of their respective obligations under any
material agreement to which the Company or any such Subsidiary is a party or by
which it is bound; (iii) voluntary or involuntary insolvency or Bankruptcy of
the Manager; (iv) any action or omission by the Manager or the Company or any of
its Subsidiaries (including any violation of or failure to comply with FCC
Rules) that is reasonably likely to materially impair the ability of the License
Company or any of its Subsidiaries to realize the Auction Benefits or result in
the revocation or non-renewal of any FCC license or (v) any material breach by
the Manager of its obligations under this Agreement, unless such breach is cured
within thirty (30) days following notice thereof by American II or other Members
holding at least fifteen percent (15%) of the Percentage Interests, which notice
shall specify in reasonable detail such alleged breach; provided that if such
breach cannot be cured within thirty (30) days, then ninety (90) days as long as
the Manager is diligently acting in good faith to cure such deviation or failure
as soon as reasonably practicable; provided, further, that in the case of
(ii)(B), (iv) and (v), such (x) gross negligence, knowingly dishonest act, or
knowing bad faith or willful misconduct, (y) action or omission or (z) material
breach was not caused (directly or indirectly, and whether as the Management
Company, the lender under the Senior Credit Facility or otherwise) or expressly
approved or authorized in writing by American II.

 

“Significant Matter” means any of the following:

 

(i)                                     any offering, issuance, purchase,
repurchase or reclassification of Interests or other Equity Interests or
securities (including warrants, options or other rights convertible into or
exchangeable for Equity Interests or securities in the Company or any of its
Subsidiaries) by the Company or any of its Subsidiaries, except for issuances of
Interests to one or more Members so long as the other Members have the right to
participate in such issuances pro rata in accordance with their respective
Percentage Interests;

 

(ii)                                  any agreement or arrangement, written or
oral, to which the Company or any of its Subsidiaries is a party, involving a
payment or liability that, individually or in the aggregate for all such
agreements and arrangements (during any twelve-month

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------


 

period), is greater than ten percent (10%) of the annual budget then in effect
(other than any such agreements or arrangements approved in any duly adopted
annual budget then in effect);

 

(iii)                               the incurrence, directly or indirectly (for
example, by way of guarantee), by the Company or any of its Subsidiaries of
indebtedness in excess of ten percent (10%) of the annual budget then in effect
in the aggregate outstanding amount at any time for all such indebtedness (other
than any such indebtedness approved in any duly adopted budget then in effect
and other than the obligations of the License Company and its Subsidiaries under
the Interest Purchase Agreement and the NSM Security Agreement and the related
Subsidiary guarantees and security agreement supplements);

 

(iv)                              the merger, combination or consolidation of
the Company or any of its Subsidiaries with or into any Person other than the
Company or a wholly-owned Subsidiary of the Company, regardless of whether the
Company or any such Subsidiary is the survivor in any such merger, combination
or consolidation; or the sale of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole;

 

(v)                                 the initiation of any Bankruptcy proceeding,
liquidation, dissolution or winding up of the Company or any of its Subsidiaries
(other than the liquidation of a wholly-owned Subsidiary of the Company into the
Company or another wholly-owned Subsidiary of the Company);

 

(vi)                              the acquisition by the Company or any of its
Subsidiaries of any significant portion of assets from another Person; and the
formation of any partnership or joint venture involving the Company or any of
its Subsidiaries;

 

(vii)                           changes in the Business Purpose, including any
decision by the Company to conduct its business or own any material assets
directly or through any Person other than the License Company and its
Subsidiaries;

 

(viii)                        any agreements or arrangements, written or oral,
with an Affiliate of the Company or any of its Subsidiaries (whether or not on
arm’s-length terms and conditions);

 

(ix)                              any action that is materially inconsistent
with the Five-Year Business Plan;

 

(x)                                 (A) termination of the Company’s or any of
its Subsidiaries’ independent accountants or tax advisors unless such
accountants or advisors are promptly replaced by a Big Four accounting firm or
other accounting firm of nationally recognized standing (provided in each case
such firm is an independent registered public accounting firm and will not
create independence issues for American II under applicable federal and state
securities laws), (B) appointment of the Company’s or any of its Subsidiaries’
independent accountants or tax advisors unless such accountants or advisors are
a Big

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------


 

Four accounting firm or other accounting firm of nationally recognized standing
(provided in each case such firm is an independent registered public accounting
firm and will not create independence issues for American II under applicable
federal and state securities laws), (C) material changes in tax or accounting
methods or elections or (D) taking any tax position or making any tax election
on behalf of the Company or any of its Subsidiaries;

 

(xi)                              the authorization or adoption of any amendment
to the certificate of formation, limited liability company agreement or any
other constituent document (including the exhibits and attachments thereto) of
the Company or any of its Subsidiaries;

 

(xii)                           any agreement or arrangement, written or oral,
to pay any director, officer, employee or agent of the Company or any of its
Subsidiaries $200,000 or more in any twelve-month period;

 

(xiii)                        any agreement or commitment by the Company or any
of its Subsidiaries not to (A) compete with any other Person, which agreement or
commitment continues following the payment of the Put Price, (B) solicit any
other Person’s business or customers or (C) solicit or hire any other Person’s
employees;

 

(xiv)                       the acquisition by the Company or any of its
Subsidiaries of any new spectrum licenses (other than those acquired in the
Auction);

 

(xv)                          any expenditure in excess of the lesser of: (i)
$2,000,000; or (ii) one percent (1%) of the net purchase price of the licenses
for which the License Company is the Winning Bidder;

 

(xvi)                       any deviation of more than ten percent (10%) from
any line item in any duly adopted annual budget then in effect;

 

(xvii)                    the sale of any asset outside the ordinary course of
operation of the License Company Systems (other than pursuant to the Interest
Purchase Agreement, NSM Pledge Agreement and NSM Security Agreement);

 

(xviii)                 the sale to (A) any Person of any license prior to the
fifth anniversary of the Initial Grant Date of such license if the Person
acquiring the license is not a Qualified Person; or (B) any Person of any
license at any time except for the licenses set forth on Schedule I to this
Agreement to the extent the net winning bids associated with those licenses,
either individually or together with licenses previously sold, do not exceed
five percent (5%) of the Auction Purchase Price (other than, in any such case of
(A) or (B), pursuant to the Interest Purchase Agreement, NSM Pledge Agreement
and NSM Security Agreement); and

 

(xix)                       entering into any agreement or commitment to do any
of the foregoing.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------


 

“Significant Violation” means (i) fraud, embezzlement or any other conduct by
the Manager related to the Company or any of its Subsidiaries constituting a
criminal or other material violation of Applicable Law, (ii) gross negligence,
any knowingly dishonest act, or knowing bad faith or willful misconduct, (a) by
the Manager in the performance of its obligations under this Agreement, or
(b) by the Company or any of its Subsidiaries in the performance of their
respective obligations under any material agreement to which the Company or any
such Subsidiary is a party or by which it is bound, (iii) voluntary or
involuntary insolvency or Bankruptcy of the Manager, (iv) any action or omission
by the Manager or the Company or any of its Subsidiaries (including any
violation of or failure to comply with FCC Rules) that is reasonably likely to
materially impair the ability of the License Company or any of its Subsidiaries
to realize the Auction Benefits or result in the revocation or non-renewal of
any FCC license owned by the Company or any of its Subsidiaries, or (v) any
material breach by the Manager of its obligations under this Agreement, unless
such breach is cured within thirty (30) days following notice thereof by
American II or other Members holding at least twenty percent (20%) of the
Percentage Interests, which notice shall specify in reasonable detail such
alleged breach; provided that if such breach cannot be cured within thirty (30)
days, then ninety (90) days as long as the Manager is diligently acting in good
faith to cure such deviation or failure as soon as reasonably practicable;
provided, further, that in the case of any of the foregoing in (i) through (v),
such event has a material negative impact on the Company and its Subsidiaries
taken together as a whole and was not caused (directly or indirectly, and
whether as the Management Company, the lender under the Senior Credit Facility
or otherwise) or expressly approved or authorized in writing by American II or
any of its Affiliates.

 

“Subsidiary” of any Person means any other Person with respect to which either
(i) more than fifty percent (50%) of the interests having ordinary voting power
to elect a majority of the directors or individuals having similar functions of
such other Person (irrespective of whether at the time interests of any other
class or classes of such Person shall or might have voting power upon the
occurrence of any contingency) or (ii) more than fifty percent (50%) of the
Equity Interests of such other Person is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Tax Matters Member” is defined in Section 5.5(d).

 

“Tax Shortfall Amount” is defined in Section 3.1(b).

 

“Third Party Offer” is defined in Section 7.3(a).

 

“Third Party Offer Notice” is defined in Section 7.3(a).

 

“Trademark License Agreement” means the Trademark License Agreement between the
License Company and DISH Network L.L.C., dated as of the date of the Original
Agreement, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------


 

“Transfer” means any direct or indirect transfer, sale, assignment, pledge,
encumbrance or other disposition.

 

“Treasury Regulations” means regulations issued by the United States Department
of the Treasury pursuant to the Code.

 

“Unreturned Contributions” means, with respect to a Member, an amount equal to
such Member’s cash contributions to the equity capital of the Company that are
credited to such Member’s Capital Account, less any distributions to such Member
in excess of such Member’s cumulative share of Profits.

 

“Voting Securities” means Equity Interests of a Person having the right to vote
generally in the election of the directors (or persons performing equivalent
functions) of such Person.

 

“Winning Bidder” shall mean a Person who is the winning bidder in the Auction
for a license offered by the FCC therein (i) as set forth in the FCC’s
post-Auction public notice identifying Auction winning bidders or (ii) by virtue
of having accepted the FCC’s offer of a license for the amount of its final
Auction net bid therefor following the default of the winning bidder for that
license described in clause (i) of this definition.

 

Section 1.2.                                 Formation

 

The Company was formed as a Delaware limited liability company by filing a
certificate of formation under the Act on September 3, 2014.  The certificate of
formation is in all respects approved and the Members hereby agree to continue
the Company.

 

Section 1.3.                                 Name

 

The name of the Company shall be Northstar Spectrum, LLC.

 

Section 1.4.                                 Principal Place of Business

 

The Company’s principal office and place of business shall be located at c/o
Doyon, Limited, 1 Doyon Place, Suite 300, Fairbanks, Alaska 99701-2941.

 

Section 1.5.                                 Registered Office; Registered Agent

 

The address of the registered office of the Company in the State of Delaware
shall be c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808 or such other address as the
Manager may determine.  The name and address of the registered agent for service
of process on the Company in the State of Delaware shall be Corporation Service
Company, 2711 Centerville Road, Wilmington, New Castle County, Delaware 19808.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------


 

Section 1.6.                                 Term

 

The term of the Company commenced on September 3, 2014 and, unless terminated in
accordance with this Agreement, shall be perpetual.

 

Section 1.7.                                 Purpose and Powers

 

The purposes of the Company are to establish and conduct the Business and to do
any and all things reasonably necessary or advisable in connection therewith
(the “Business Purpose”).  The Company shall have the power and authority to
take any and all actions necessary or advisable to or for the furtherance of
said purposes.

 

Section 1.8.                                 Filings

 

The Manager shall cause to be executed, filed and published all such
certificates, notices, statements or other instruments, and amendments thereto
under the laws of the State of Delaware and other applicable jurisdictions as
the Manager may deem necessary or advisable for the operation of the Company and
to enable the Company to conduct business in each applicable jurisdiction.

 

Section 1.9.                                 Sole Agreement

 

The Members intend that their obligations to each other with respect to the
Company and the scope of the Company’s activities, including any activities of
its Subsidiaries, be as set forth in this Agreement, and that no further
authority to bind the other or the Company or any liabilities to each other or
any third party be inferred from the relationships described herein.

 

ARTICLE 2
CAPITALIZATION

 

Section 2.1.                                 Capital Accounts

 

(a)                                 Establishment

 

A separate capital account (“Capital Account”) was established for each Member
as of the date of the Original Agreement.

 

(b)                                 General Rules for Adjustment of Capital
Accounts

 

The Capital Account of each Member shall be:

 

(i)                                     increased by:

 

(A)                               the aggregate amount of such Member’s cash
contributions to the Company;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------


 

(B)                             the initial Book Value of property contributed
by such Member to the Company;

 

(C)                         such Member’s allocable share of Profits and items
of income and gain allocated to such Member pursuant to Section 2.1(c)(iii) or
ARTICLE 4 (other than Section 4.6 and Section 4.7(a));

 

(D)                         any positive adjustment to such Capital Account by
reason of an adjustment to the Book Value of the Company assets; and

 

(E)                          the amount of Company liabilities assumed by such
Member or which are secured by any property distributed to such Member; and

 

(ii)                                  decreased by:

 

(A)                         cash distributions to such Member from the Company;

 

(B)                         the Book Value of property distributed in kind to
such Member;

 

(C)                         such Member’s allocable share of Losses and items of
loss or deduction allocated to such Member pursuant to Section 2.1(c)(iii) or
ARTICLE 4 (other than Section 4.7(a));

 

(D)                         any negative adjustment to such Capital Account by
reason of an adjustment to the Book Value of Company assets;

 

(E)                          any amount charged to the Capital Account of such
Member pursuant to Section 5.5(e); and

 

(F)                           the amount of any liabilities of such Member
assumed by the Company or which are secured by property contributed by such
Member to the Company.

 

(c)                                  Special Rules

 

(i)                                     Time of Adjustment for Capital
Contributions.  For purposes of computing the balance in a Member’s Capital
Account, no credit shall be given for any capital contribution which such Member
is obligated to make until such contribution is actually made.

 

(ii)                                  Capital Account for Transferred Interest. 
If any Interest in the Company or part thereof is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the Transferred Interest.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------


 

(iii)                               Intent to Comply with Treasury Regulations. 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such regulation.  To the extent the provisions of this Agreement
are inconsistent with such regulation or are incomplete with respect thereto,
the Capital Accounts of the Members shall be maintained in accordance with such
regulation except to the extent that doing so would materially distort the
timing or amount of an allocation or distribution to a Member.

 

Section 2.2.                                 Capital Contributions

 

(a)                                 Initial Contribution

 

On September 12, 2014, NSM contributed one hundred fifty dollars ($150) and
American II contributed eight hundred fifty dollars ($850) to the equity capital
of the Company.

 

(b)                                 Upfront Payment

 

On or prior to October 15, 2014, NSM shall contribute Eleven Million Four
Hundred Thirty Thousand and No Dollars ($11,430,000.00) in cash to the equity
capital of the Company, and American II shall contribute Sixty Four Million
Seven Hundred Seventy Thousand and No Dollars ($64,770,000.00) in cash to the
equity capital of the Company.  The Company shall, in turn, immediately
contribute such amounts to the equity capital of the License Company, which
shall use such proceeds to make the upfront payment necessary to permit the
License Company to bid on licenses in the Auction in accordance with the Bidding
Protocol, it being understood that the balance of the capital needs of the
License Company to fund such upfront payment will be funded through the Senior
Credit Facility (or from the proceeds of other debt financing available to the
Company from senior and/or subordinated debt lenders other than American II).

 

(c)                                  Auction Purchase Price Payment

 

At least two (2) Business Days prior to the FCC’s deadline by which the
post-Auction down payment on any license for which the License Company was the
Winning Bidder must be made (the “License Payment Date”):

 

(i)                                     NSM shall contribute cash to the equity
capital of the Company in an amount equal to 2.25% of the aggregate net purchase
price (i.e., taking into account applicable Bidding Credits) of all licenses for
which the License Company was the Winning Bidder (such aggregate net amount, the
“Auction Purchase Price”), less (B) the amounts contributed by NSM pursuant to
Section 2.2(a) and Section 2.2(b), which amount, together with the prior equity
capital contributions by NSM, shall represent approximately fifteen percent
(15%) of the equity capitalization of the Company at such time.  Immediately
following such contribution, the Company shall contribute such cash to the
equity capital of the License Company.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------


 

(ii)                                  American II shall contribute cash to the
equity capital of the Company in an amount equal to 12.75% of the Auction
Purchase Price, less (B) the amounts contributed by American II pursuant to
Section 2.2(a) and Section 2.2(b), which amount, together with the prior equity
capital contributions by American II, shall represent approximately eighty five
(85%) of the equity capitalization of the Company at such time.  Immediately
following such contribution, the Company shall contribute such cash to the
equity capital of the License Company.  Notwithstanding the foregoing, American
II shall have no obligation to make the contribution set forth in this
Section 2.2(c)(ii) if NSM, either directly or through the Company (but not the
Bidding Manager (as defined in the Bidding Protocol) acting on its own volition
or in accordance with the Bidding Protocol), causes the License Company to bid
on a license that was not a Target License (as defined in the Bidding Protocol)
as set forth in the Bidding Protocol or causes the License Company to purchase a
Target License by bidding materially in excess of the established bid limits for
such license, in each case, without the prior written consent of American II,
which consent may be delivered by email, facsimile or otherwise and which
consent shall be deemed given if the member of the Auction Committee (as defined
in the Bidding Protocol) appointed by American II has approved thereof.

 

(iii)                               The Company shall cause the License Company
to use the amounts set forth in Section 2.2(a), Section 2.2(b),
Section 2.2(c)(i) and Section 2.2(c)(ii), together with other funds borrowed by
the License Company under the Senior Credit Facility or other senior and/or
subordinated debt from lenders other than American II, as may be necessary to
timely pay to the FCC all amounts owed in respect of the Auction Purchase Price.

 

(d)                                 No Additional Commitments

 

Other than as set forth in this Section 2.2, neither NSM nor American II shall
be required to contribute any additional capital to the Company. Notwithstanding
any provision of this Agreement to the contrary, in no event shall the total
equity capital contributions to the Company (i) by NSM exceed the lesser of ***
or *** of the Auction Purchase Price and (ii) by American II exceed the lesser
of *** or *** of the Auction Purchase Price; provided, that if the Auction
Purchase Price exceeds *** (the amount of such excess is referred to herein as
the “Excess Purchase Price”), then NSM shall have the right (but not the
obligation) to contribute additional capital to the Company in any amount up to
*** of the Excess Purchase Price at any time up to and including the date which
is *** following the FCC’s deadline by which the post-Auction final payment on
any license for which the License Company was the Winning Bidder must be made.
If NSM elects to contribute any such additional capital to the Company then (x)
if NSM contributes such additional capital on or prior to the License Payment
Date, then American II shall contribute (at the same time) an amount equal to
*** times such additional capital contribution of NSM (and the balance of the
Excess Purchase Price shall be funded by American II under and pursuant to the
Senior Credit Facility) or (y) if NSM contributes such additional capital after
the License Payment Date, then outstanding principal under the Senior Credit
Facility (and the Note thereunder) in an amount equal to *** times such NSM
additional capital

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------


 

contribution shall be deemed repaid and such amount shall instead be deemed
contributed to the Company by American II, and the amount of the NSM additional
contribution shall be contributed by the Company to the License Company, and the
License Company shall use such capital to make a prepayment under the Senior
Credit Facility (unless American II and the Manager mutually agree to another
use of such capital).

 

Section 2.3.                                 No Withdrawals

 

Except as expressly set forth herein, no Member shall be entitled to withdraw
any portion of its capital contribution or Capital Account balance.

 

Section 2.4.                                 No Interest

 

Except as expressly set forth herein, no Member shall be entitled to receive any
interest or similar return on its capital contributions or Capital Account
balance.

 

Section 2.5.                                 Interests are Securities

 

Each Interest shall constitute a “security” within the meaning of and shall be
governed by (a) Article 8 of the Uniform Commercial Code (including Section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware
and (b) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8 thereof
as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

 

Section 2.6.                                 Certification of Interests

 

Interests shall be issued in non-certificated form; provided that at the request
of any Member, the Manager shall cause the Company to issue certificates to the
Members representing the Interests held by the Members.  If any Interest
certificate is issued, then such certificate shall bear a legend substantially
in the following form:

 

This certificate evidences a membership interest representing an interest in
Northstar Spectrum, LLC and shall constitute a “security” within the meaning of
and shall be governed by (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------


 

The membership interest in Northstar Spectrum, LLC represented by this
certificate is subject to restrictions on transfer set forth in that certain
Limited Liability Company Agreement of Northstar Spectrum, LLC, dated as of
September 3, 2014, by and among the members from time to time party thereto, as
the same may be amended from time to time.

 

The membership interest in Northstar Spectrum, LLC represented by this
certificate has not been registered under the United States Securities Act of
1933, as amended, or under any other applicable securities laws.  Such
membership interest may not be sold, assigned, pledged or otherwise disposed of
at any time without effective registration under such Act and laws or, in each
case, exemption therefrom.

 

Section 2.7.                                 Failure to Fund

 

American II acknowledges that if the License Company is the Winning Bidder for
one or more licenses and (a) it is determined in any arbitration proceeding
(whether under this Agreement or under the Senior Credit Facility or any Related
Agreement) or (b) if American II admits in writing, in either case (a) or (b),
that American II failed to fund any amounts required to be funded by it under
this Agreement or the Senior Credit Facility and that such failure to fund
caused the License Company to be or become in default under the FCC Rules
(including, without limitation, the provisions of 47 C.F.R. Section 1.2109),
then NSM, the Company and its Subsidiaries will have all remedies available to
them in law and in equity (including specific performance).

 

ARTICLE 3
DISTRIBUTIONS

 

Section 3.1.                                 Non-Liquidating Distributions

 

(a)                                 Non-liquidating distributions shall be made
in accordance with the Members’ respective Percentage Interests; provided,
however, that, except as provided in Section 3.1(b), no such distribution shall
be declared or made without the approval of each Member unless (i) any such
declaration or distribution does not and will not result in any breach of any
covenant, condition or obligation required to be performed by the Company or the
License Company under any material agreement to which it is a party or by which
it is bound and (ii) after giving effect to such proposed distribution, the
aggregate amount of all distributions paid or made in any fiscal year (including
distributions pursuant to Section 3.1(b)) would be less than fifty percent (50%)
of the consolidated net income of the Company (without giving effect to
extraordinary gains or extraordinary losses) for the fiscal year immediately
preceding the fiscal year in which such distribution is declared or made.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of
Section 3.1(a), within thirty (30) days after the end of each fiscal quarter
other than the fiscal quarter in which the proceeds from a liquidation are
distributed in accordance with Section 3.2, the Company shall make distributions
to each Member sufficient to provide such Member with an amount (the “Required
Tax Amount”) equal to the estimated amount of all quarterly Federal, state,
local and foreign income tax payments that such Member (or its direct and
indirect equity owners) would be required to make with respect to such fiscal
quarter attributable to the taxable income allocated to (or reasonably estimated
to be allocable to) such Member in respect of his, her or its Interest with
respect to such fiscal quarter (but in no event more than the net cumulative
taxable income allocated to the Member by the Company for such quarter and all
preceding quarters), which estimate shall be made by the Manager or a Person
designated by the Manager based on information supplied by each such Member as
to the maximum tax rates applicable in the jurisdictions in which such Member is
so taxable and without regard to any net operating loss carryforwards or similar
tax attributes of such Member; provided, that the total amount of such
distributions shall not exceed the amount of Excess Cash then held by the
Company (except that the Manager may, in its discretion, cause the License
Company to borrow amounts available for such purpose under the Senior Credit
Facility and cause the License Company to distribute such borrowed amounts to
the Company, to enable the Company to make tax distributions hereunder);
provided, further, that, in the event that the amount otherwise required to be
distributed to the Members pursuant to this Section 3.1(b) for such fiscal
quarter, as estimated by the Manager, exceeds the amount of Excess Cash then
held by the Company, such that the aggregate distributions made pursuant to this
Section 3.1(b) with respect to such fiscal quarter are less than such amount
otherwise required to be distributed to the Members pursuant to this
Section 3.1(b) for such fiscal quarter (such shortfall, the “Tax Shortfall
Amount”), then the Company shall make one or more distributions in an aggregate
amount equal to the Tax Shortfall Amount to the Members at such time as the
Company holds sufficient Excess Cash to fund, in whole or in part, such
remaining Tax Shortfall Amount (or portion thereof).

 

Section 3.2.                                 Liquidating Distributions

 

Subject to Section 6.3, distributions to the Members of cash or property in
connection with the liquidation, dissolution or winding up of the Company shall
be made in accordance with Section 13.3.

 

Section 3.3.                                 Interest Purchase Agreement,
Security Agreement and Pledge Agreement

 

The parties hereto acknowledge that the License Company, on September 12, 2014,
executed and delivered in favor of NSM an Interest Purchase Agreement (the
“Interest Purchase Agreement”), a Security Agreement (the “NSM Security
Agreement”) and a Pledge Agreement (the “NSM Pledge Agreement”).  Within one (1)
Business Day of the date upon which any Subsidiary of the License Company is
formed, the Company shall cause the License Company to cause such Subsidiary to
execute and deliver to NSM (a) a guarantee of the License Company’s obligations
under the Interest Purchase Agreement in the form attached as an exhibit to the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------


 

Interest Purchase Agreement and (b) a security agreement supplement in the form
attached as an exhibit to the NSM Security Agreement.  In addition, within one
(1) Business Day of the date upon which any Subsidiary of the License Company
holding licenses is formed, the Company shall cause the License Company to take
the actions required under the NSM Pledge Agreement to perfect NSM’s first
priority Lien in the outstanding equity interests of such Subsidiary.  The
parties hereto also acknowledge and agree that, notwithstanding the provisions
of Section 3.1, the License Company and its Subsidiaries may make payments to
NSM in exchange for membership interests in the Company pursuant to the
provisions of the Interest Purchase Agreement, the NSM Security Agreement and
the NSM Pledge Agreement and such related Subsidiary guarantees and security
agreement supplements when due, subject to the provisions of the Senior Credit
Facility and the Intercreditor and Subordination Agreement.  All such payments
to NSM in respect of the obligations of the License Company and its Subsidiaries
under the Interest Purchase Agreement or related guarantees, and all proceeds
received by NSM in connection with its exercise of remedies under the NSM
Security Agreement or related security agreement supplements, shall be credited
against the obligations of the License Company and its Subsidiaries under the
Interest Purchase Agreement and related guarantees, and, if necessary to avoid
duplication in respect of any payments or distributions by the Company to the
NSM Members in respect of their Interests, the amount of all such payments or
proceeds, as applicable, shall be deemed to be a distribution to the Company
(and by the Company to NSM) constituting a return of the NSM Members’ capital
contributions to the Company on a pro rata basis.  NSM shall not amend or waive,
nor shall the Company permit the License Company or its Subsidiaries to amend or
waive, any term or provision of the Interest Purchase Agreement, the NSM
Security Agreement or the NSM Pledge Agreement or the related Subsidiary
guarantees or security agreement supplements, without the prior written consent
of American II in its sole discretion.

 

ARTICLE 4
ALLOCATIONS

 

Section 4.1.                                 Profits

 

After giving effect to the special allocations set forth in Section 4.3 through
Section 4.5, Profits with respect to any fiscal year shall be allocated (a)
first, to the Members with negative Capital Account balances in proportion to
and to the extent of such negative Capital Account balances; (b) second, to the
Members as necessary so that their respective Capital Accounts are in the same
proportion as their Percentage Interests and then (c) third, to the Members in
accordance with their respective Percentage Interests; provided that in no event
shall an amount of Profits be allocated to NSM that would cause NSM’s Capital
Account to exceed the Put Price described in Section 8.1.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------


 

Section 4.2.                                 Losses

 

(a)                                 General Rule

 

After giving effect to the special allocations set forth in Section 4.3 through
Section 4.5 and, subject to Section 4.2(b), the Losses with respect to any
fiscal year shall be allocated to American II; provided that any allocation of
Losses pursuant to the preceding clause that would cause American II’s Capital
Account to be less than an amount equal to (i) American II’s cash contributions
to the equity capital of the Company that are credited to American II’s Capital
Account less (ii) any distributions to American II in excess of American II’s
cumulative share of Profits, shall instead be made to the Members in accordance
with their respective Percentage Interests.

 

(b)                                 Limitation on Losses

 

Losses allocable to any Member pursuant to Section 4.2(a) with respect to any
fiscal year shall not exceed the maximum amount of Losses that may be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of such fiscal year.  All Losses in excess of the limitation
set forth in this Section 4.2(b) shall be allocated: (i) first, to the Members
that will not be subject to this limitation, ratably based on the aggregate of
their Percentage Interests, to the extent possible until such Members become
subject to this limitation; and (ii) second, any remaining amount, to the
Members, ratably based on their Percentage Interests, unless otherwise required
by the Code or Treasury Regulations.

 

Section 4.3.                                 Special Allocations

 

The following special allocations shall be made for any fiscal year of the
Company in the following order of priority:

 

(a)                                 Minimum Gain Chargeback

 

Notwithstanding any other provision of this ARTICLE 4, if there is a net
decrease in Company Minimum Gain (determined without regard to Member
Nonrecourse Debts) during any fiscal year, each Member shall, subject to the
exceptions provided in Treasury Regulations Section 1.704-2(f), be specially
allocated items of income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) equal to such Member’s share of the net decrease in
Company Minimum Gain (determined without regard to Member Nonrecourse Debts)
within the meaning of Treasury Regulations Section 1.704-2(g)(2).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto.  The items to
be so allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(6) and 1.704-2(i)(2).  To the extent that this
Section 4.3(a) is inconsistent with Treasury Regulations Section 1.704-2(f), the
Minimum Gain Chargeback provided for herein shall be applied and interpreted in
accordance with such Treasury Regulation.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Member Minimum Gain Chargeback

 

If there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any Company fiscal year, each Member that, as of the
beginning of such year, has a share of the Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall, subject to the exceptions provided in Treasury
Regulations Section 1.704-2(f), be specially allocated items of income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt
determined in accordance with Treasury Regulations Section 1.704-2(i)(4). 
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. 
The items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(i)(4) and 1.704-2(i)(2).  To the extent that this
Section 4.3(b) is inconsistent with Treasury Regulations Section 1.704-2(i), the
Member Minimum Gain chargeback provided for herein shall be applied and
interpreted in accordance with such regulation.

 

(c)                                  Qualified Income Offset

 

Notwithstanding anything herein to the contrary, but only if required by
Treasury Regulations Section 1.704-1(b) in order for the allocations provided
for herein to be considered to have substantial economic effect or to be deemed
to be in accordance with the Member’s Percentage Interests, if, for any fiscal
year, a Member unexpectedly receives an adjustment, allocation or distribution
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
and such adjustment, allocation or distribution causes or increases an Adjusted
Capital Account Deficit with respect to such Member, then, before any other
allocations are made, such Member shall be allocated items of income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income and gain) in the amount and manner sufficient to eliminate such
Adjusted Capital Account Deficit as quickly as possible.  This Section 4.3(c) is
intended to comply with Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

(d)                                 Nonrecourse Deductions

 

Nonrecourse Deductions shall be allocated to American II; provided, that any
allocation of Losses pursuant to the preceding clause that would cause American
II’s Capital Account to be less than an amount equal to (i) American II’s cash
contributions to the equity capital of the Company that are credited to American
II’s Capital Account less (ii) any distributions to American II in excess of
American II’s cumulative share of Profits, shall instead be made to the Members
in accordance with their respective Percentage Interests.

 

(e)                                  Member Nonrecourse Deductions

 

Any Member Nonrecourse Deductions for any fiscal year or other period shall be
allocated to the Member that bears the economic risk of loss with respect to the
Member

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------


 

Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Treasury Regulations Section 1.704-2(i).

 

Section 4.4.                                 Curative Allocations

 

The allocations set forth in Section 4.3(a) through (e) are intended to comply
with certain regulatory requirements under Section 704(b) of the Code.  The
Members intend that, to the extent possible, all allocations made pursuant to
such Sections will, over the term of the Company, be offset either with other
allocations pursuant to Section 4.3 or with special allocations of other items
of Company income, gain, loss, or deduction pursuant to this Section 4.4. 
Accordingly, the Manager is hereby authorized and directed to make offsetting
allocations of Company income, gain, loss or deduction under this Section 4.4 in
whatever manner the Manager determines is appropriate so that, after such
offsetting special allocations are made, the Capital Accounts of the Members
are, to the extent possible, equal to the Capital Accounts each would have if
the provisions of Section 4.3 were not contained in this Agreement and all
income, gain, loss and deduction of the Company were instead allocated pursuant
to Section 4.1 and Section 4.2.

 

Section 4.5.                                 Special Allocations in the Event of
Company Audit Adjustments

 

Notwithstanding the allocation provisions of Section 4.1 and Section 4.2, and
prior to making any of the allocations specified in Section 4.3, the following
special allocations shall be made in the following order and in a manner, taking
into consideration any tiered partnership structure that the Company may be part
of, that reflects the relative economic interests of each Member in the Company:

 

(a)                                 If for any fiscal year of the Company, the
Company or any Affiliate of the Company is deemed to have additional income for
tax purposes as a result of a re-determination by a taxing authority of an item
of income, gain, loss or deduction that is attributable to a loan transaction,
the provision of services, or the grant of a license or sublicense in intangible
property by the Company or any Affiliate of the Company, to or involving any
Member or Affiliate of any Member, such additional income shall be allocated to
the Member involved in such loan transaction or that received such services,
license or sublicense (or the Member whose Affiliate was involved in such loan
transaction or received such services, license or sublicense) and any related
deemed cash distribution shall be treated as having been made to the same
Member.

 

(b)                                 If for any fiscal year of the Company, the
Company or any Affiliate of the Company is deemed to have a reduction in income
for tax purposes as a result of a re-determination by a taxing authority of an
item of income, gain, loss or deduction that is attributable to a loan
transaction, the provision of services, or the grant of a license or sublicense
in intangible property by the Company or any Affiliate of the Company, to or
involving any Member or Affiliate of any Member, such reduction in income shall
be allocated to the Member involved in such loan transaction or that received
such services, license or sublicense (or the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------


 

Member whose Affiliate was involved in such loan transaction or received such
services, license or sublicense) and any related deemed cash contribution shall
be treated as having been made by the same Member.

 

(c)                                  If for any taxable period of a Member, such
Member or any Affiliate of the Member is deemed to have additional income for
tax purposes as a result of a re-determination by a taxing authority of an item
of income, gain, loss or deduction attributable to a loan transaction, the
provision of services, or the grant of a license or sublicense in intangible
property by such Member or any Affiliate of such Member, to or involving the
Company or any Affiliate of the Company, any increase in the amount of a Company
deduction associated with such re-determination of such Member’s or any
Affiliate of such Member’s income shall be allocated (in the appropriate fiscal
year) to the Member involved in such loan transaction or that provided such
services, license or sublicense (either directly or through an Affiliate), and
any related deemed cash contribution shall be treated as having been made by the
same Member.

 

(d)                                 If for any taxable period of a Member, such
Member or any Affiliate of the Member is deemed to have a reduction in income
for tax purposes as a result of a re-determination by a taxing authority of an
item of income, gain, loss or deduction attributable to a loan transaction, the
provision of services, or the grant of a license or sublicense in intangible
property by such Member or any Affiliate of such Member, to or involving the
Company or any Affiliate of the Company, any reduction in the amount of a
Company deduction associated with such re-determination of such Member’s or any
Affiliate of such Member’s income shall be allocated (in the appropriate fiscal
year) to the Member involved in such loan transaction or that provided such
services, license or sublicense (either directly or through an Affiliate), and
any related deemed cash distribution shall be treated as having been made to the
same Member.

 

(e)                                  A re-determination by a taxing authority
shall only be given effect for purposes of this Section 4.5 if such
re-determination is (i) a decision, judgment, decree or other order by any court
of competent jurisdiction, which has become final and is either no longer
subject to appeal or for which a determination not to appeal has been made;
(ii) a closing agreement made under Section 7121 of the Code or any comparable
foreign, state, local or other income tax statute; (iii) a final disposition by
a taxing authority of a claim for refund or (iv) any other written agreement
made with respect to a tax re-determination the execution of which is final and
prohibits the taxing authority, relevant Member (or any Affiliate of such
Members) or the Company (or any Affiliate of the Company) from seeking any
further legal or administrative remedies with respect to such tax
re-determination.

 

Section 4.6.                                 Allocation of Credits

 

All tax credits shall be allocated among the Members in accordance with their
respective allocations of Profits and Losses in accordance with this Agreement
or in accordance with applicable provisions of the Code or Treasury Regulations
to the extent any such provision is inconsistent with such allocation.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------


 

Section 4.7.                                 Tax Allocations

 

(a)                                 Contributed Property

 

If any property is contributed to the capital of the Company, income, gain, loss
and deduction with respect to such property shall be allocated solely for tax
purposes among the Members in accordance with Section 704(c) of the Code and
Treasury Regulations Section 1.704-3 so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Book Value.  All decisions regarding the choice of
allocation method under Treasury Regulations Section 1.704-3 with respect to
assets contributed to the Company shall be made by the Manager, subject to the
prior written consent of Members holding a majority of the total outstanding
Percentage Interests, not to be unreasonably withheld, conditioned or delayed.

 

(b)                                 Revalued Property

 

If the Company assets are revalued as set forth in the definition of “Book
Value” in Section 1.1, then subsequent allocations of income, gain, loss and
deduction with respect to revalued Company assets shall take into account any
variation between the adjusted basis of such assets for federal income tax
purposes and their adjusted value in the same manner as under Section 704(c) of
the Code and in compliance with Treasury Regulations Section 1.704-3.  All
decisions regarding the choice of allocation method under Treasury Regulations
Section 1.704-3 with respect to revalued Company assets shall be made by the
Members.

 

(c)                             Allocations with Respect to Certain Securities

 

If the Company sells, exchanges or otherwise disposes of any investment security
at a loss, to the extent such loss is specifically reimbursed by one or more
Members, such reimbursed loss shall be allocated solely for income tax purposes
among the Members in accordance with their respective reimbursements to the
Company.

 

Section 4.8.                                 Change in Members’ Interests

 

In the event there is any change in the Members’ respective Percentage Interests
during any fiscal year, Profits, Losses, Nonrecourse Deductions and other items
shall be allocated among the Members in accordance with their respective
Percentage Interests from time to time during such fiscal year based on an
interim closing of the books as of the close of business on the date of such
change.

 

ARTICLE 5
ACCOUNTING AND RECORDS

 

Section 5.1.                                 Fiscal Year

 

The fiscal year of the Company shall be the year ending December 31.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------


 

Section 5.2.                                 Method of Accounting

 

Unless otherwise provided herein, the Company books of account shall be
maintained in accordance with GAAP; provided that for purposes of making
allocations with respect to items of Company income, gain, deduction, loss and
credit to the Members, such items shall be allocated to the Members’ Capital
Accounts pursuant to ARTICLE 4 and as required by Section 704 of the Code and
the Treasury Regulations promulgated thereunder.

 

Section 5.3.                                 Books and Records; Inspection

 

Proper and complete records and books of accounts of the Company business for
tax and financial purposes, including all such transactions and other matters as
are usually entered into records and books of account maintained by Persons
engaged in businesses of like character or as are required by Applicable Law,
shall be kept by the Company at the Company’s principal office and place of
business.  The Manager may delegate to a third party the duty to maintain and
oversee the preparation and maintenance of such records and books of account. 
Books and records maintained for financial purposes shall be maintained in
accordance with GAAP, and books and records maintained for tax purposes shall be
maintained in accordance with the Code and applicable Treasury Regulations. 
Subject to Section 10.2, all records and documents described in Section 5.3
shall be open to inspection and copying by any of the Members or their
representatives or agents at any reasonable time during normal business hours.

 

Section 5.4.                                 Financial Statements; Internal
Controls

 

(a)                                 Within ninety (90) days after the end of
each fiscal year, and thirty (30) days after the end of each fiscal quarter
(other than the fourth fiscal quarter), the Manager shall cause to be furnished
to each Member financial statements with respect to such fiscal year or fiscal
quarter of the Company, consisting of (i) a consolidated balance sheet showing
the Company’s financial position as of the end of such fiscal year or fiscal
quarter; (ii) supporting consolidated profit and loss statements (iii) a
consolidated statement of cash flows for such fiscal year or fiscal quarter and
(iv) Member’s Capital Accounts.  Such financial statements shall be prepared on
a consolidated basis for the Company and its Subsidiaries in accordance with
GAAP and SEC Regulation S-X except, with respect to the quarterly financial
statements which need not be separately audited, for the omission of certain
footnotes and other presentation items required by GAAP with respect to audited
financial statements.  The annual financial statements of the Company, except
for the annual financial statements of the Company for the fiscal year ended
December 31, 2014, shall be audited (which audit shall be conducted in
accordance with GAAP and SEC Regulation S-X) and certified by the Company’s
independent accountants.  Each Member shall receive a copy of all material
financial reports and notices delivered by the Company to any third party
pursuant to any other agreement.

 

(b)                                 At all times during the continuance of the
Company, the Company and each of its Subsidiaries shall maintain, or cause to be
maintained on their behalf, a system of internal accounting controls sufficient
to provide reasonable assurance that:  (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------


 

recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  From time to time, upon specific written notice
thereof, the Company and its Subsidiaries shall promptly remedy any significant
deficiencies or material weaknesses in their internal accounting controls.

 

(c)                                  At all times during the continuance of the
Company, the Company shall furnish, or cause to be furnished on its behalf, to
each Member that files public reports with the SEC, upon written request by such
Member to the Manager, such financial statements and financial and other
information regarding the Company and its Subsidiaries as may be necessary or
reasonably required for such Member and its Affiliates to prepare their
financial statements and related information in accordance with GAAP and
applicable SEC rules and regulations, including without limitation, Regulations
S-X and S-K promulgated by the SEC, and to have such information reviewed or
audited from time to time, as applicable, by such Member’s or their Affiliates’
independent auditors (at such Member’s sole cost and expense and subject to all
applicable confidentiality obligations).  All such financial statements and
financial and other information shall be furnished in such manner and at such
times as may be necessary or reasonably required for such Member or its
Affiliates to timely prepare and file any registration statements that they may
file under the Securities Act and to timely prepare and file any and all current
and periodic reports and proxy statements that they may file under the Exchange
Act, in each case in accordance with GAAP and applicable SEC rules and
regulations, including without limitation, Regulations S-X and S-K promulgated
by the SEC.  The Company and its officers shall execute and deliver such
certificates, affidavits, representation letters and similar documents as such
Member or its Affiliates or their respective independent auditors may reasonably
request in connection therewith.

 

(d)                                 At all times during the continuance of the
Company, the Company and its Subsidiaries shall design, implement and maintain,
or cause to be designed, implemented and maintained on their behalf, proper
“internal control over financial reporting” (as defined in Rule 13a-15(f)
promulgated under the Exchange Act).  The Company and its Subsidiaries shall
prepare and maintain, or cause to be prepared and maintained, adequate
documentation of their internal control over financial reporting consistent with
the requirements of the Public Company Accounting Oversight Board, Rule 13a-15
promulgated under the Exchange Act and Item 308 of Regulation S-K promulgated by
the SEC, and shall make such documentation available to any such Member and its
Affiliates and their independent auditors at such reasonable times as such
Persons may reasonably request.  Such internal control over financial reporting
(and the documentation related thereto) shall be sufficient to permit each
Member that files public reports with the SEC to assess and evaluate
periodically the effectiveness of the internal control over financial reporting
of the Company and its Subsidiaries and to permit each independent auditor of
each such Member to evaluate such assessment and to provide any required
attestation report with respect thereto.  From time to time, upon notice of any
such condition, the Company and its

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------


 

Subsidiaries shall promptly remedy any significant deficiencies or material
weaknesses in their internal control over financial reporting.

 

Section 5.5.                                 Taxation

 

(a)                                 Status of the Company.  The Members
acknowledge that this Agreement creates a partnership for federal income tax
purposes.  Furthermore, the Members hereby agree not to elect to be excluded
from the application of Subchapter K of Chapter 1 of Subtitle A of the Code or
any similar state statute.

 

(b)                                 Tax Elections and Reporting

 

(i)                                     Generally.  The Company shall make the
following elections and take the following positions under United States income
tax laws and Treasury Regulations and any similar state laws and regulations:

 

(A)                         adopt the year ending December 31 as the annual
accounting period (unless otherwise required by the Code and Treasury
Regulations);

 

(B)                         adopt the accrual method of accounting;

 

(C)                         insofar as permissible, report the Company’s tax
attributes and results using principles consistent with those assumed in
connection with entering into this Agreement; and

 

(D)                         have the Company treated as a partnership for
federal income tax purposes in a manner consistent with Treasury Regulations
Section 1-7701.

 

(ii)                                  Code Section 754 Election.  The Manager
shall, upon the written request of any Member, cause the Company to file an
election under Section 754 of the Code and the Treasury Regulations promulgated
thereunder to adjust the basis of the Company’s assets under Section 734(b) or
743(b) of the Code and a corresponding election under the applicable sections of
state and local law.

 

(c)                                  Company Tax Returns

 

(i)                                     The Tax Matters Member will prepare or
cause to be prepared all required domestic and foreign tax returns and
information returns of the Company, drafts of which shall be furnished to the
Members within ninety (90) days following the close of each fiscal year.  Final
returns shall be filed within one hundred eighty (180) days following each year
end.  The Company shall pay for all reasonable out-of-pocket expenses (including
accounting fees, if any) in connection with such preparation (it being
understood that the Tax Matters Member shall not receive any compensation from
the Company for preparing such returns).  Any Member may, at its own expense,
engage a third party to review the tax returns and information returns prepared
by the Tax Matters

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------


 

Member pursuant to the preceding sentence.  The Tax Matters Member shall not
file any such return without the approval of any Member that constitutes a
“notice partner” (as defined in Section 6231(a)(8) of the Code) of the Company,
which approval shall not be unreasonably withheld, conditioned or delayed.  Such
“notice partner” Member shall be deemed to have given such approval if such
Member does not indicate its written objection (which may be delivered by
facsimile) to the Tax Matters Member within twenty (20) days of the date that
such Member receives a draft of such return.  If a “notice partner” Member does
not approve of any proposed filing of a return by the Tax Matters Member, such
Member and the Tax Matters Member shall seek, in good faith, to resolve their
disagreement.  If a “notice partner” Member and the Tax Matters Member cannot
resolve their disagreement within ten (10) days of receipt of the “notice
partner” Member’s written objection by the Tax Matters Member, either of such
Member or the Tax Matters Member may request, in writing with a copy sent to the
other Member, that the disagreement be resolved by the Company’s independent
public accountants and the independent public accountants shall be instructed to
resolve the dispute in such manner as they believe will properly maximize, in
the aggregate, the United States federal, state and local income tax advantages
and will properly minimize, in the aggregate, the United States federal, state,
and local income tax detriments, available to the Company’s Members.  The
independent public accountants shall provide their written resolution of the
disagreement to both the “notice partner” Member and the Tax Matters Member
within fifteen (15) days from the date that the independent public accountants
were requested to resolve such disagreement.  Any and all other tax returns
shall be prepared in a manner directed by the Tax Matters Member consistent with
the terms of this Agreement.  Each Member shall provide such information, if
any, as may be reasonably requested by the Company for purposes of preparing
such tax and information returns.

 

(ii)                                  The Tax Matters Member shall furnish a
copy of all filed domestic and foreign tax returns and information returns for
the Company to each of the Members.  In addition, upon reasonable written notice
provided to the Company by a Member (and as otherwise required by Applicable
Law), the Company shall furnish such Member, on a timely basis, with all
information relating to the Company required to be reported in any United States
federal, state or local tax return of such Member, including a report indicating
such Member’s allocable share for United States federal income tax purposes of
the Company’s income, gain, credits, losses and deductions.

 

(iii)                               The Members agree that the Company shall be
treated as a partnership for United States federal income tax purposes.  The
Members agree to (A) approve electing partnership status with respect to the
Company with the United States Internal Revenue Service and such other state and
local taxing authorities as may be appropriate and to cooperate in providing all
consents, signatures, documents and such other information as may be required
with respect thereto and (B) report all “partnership items” (as defined in
Section 6231(a)(3) of the Code) of the Company consistent with such
classification of the Company for United States federal, state and local tax
purposes and with the returns filed by the Company; provided, however, that if
any Member intends to file a notice of

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

34

--------------------------------------------------------------------------------


 

inconsistent treatment under Section 6222(b) of the Code, such Member shall, at
least thirty (30) days prior to the filing of such notice, notify in writing the
other Members of such intent and such Member’s intended treatment of the item
which is (or may be) inconsistent with the treatment of that item by the
Company.

 

(d)                                 Tax Audits.  American II, for so long as it
is a Member and, thereafter, the Manager shall be the “tax matters partner” of
the Company, as that term is defined in Section 6231(a)(7) of the Code (the “Tax
Matters Member”), with all of the rights, duties and powers provided for in
sections 6221 through 6232, inclusive, of the Code, provided that the Tax
Matters Member shall not pay or agree to pay (or make any agreement that would
cause a Member to pay) any audit assessment, or any amount in settlement or
compromise of any litigation, in respect of income tax liability of the Members
attributable to the Interests in the Company, in excess of $500,000 in any one
instance or series of related instances, unless approved by each Member whose
financial interest in such matter exceeds $100,000 individually or in the
aggregate.  The Tax Matters Member, as an authorized representative of the
Company, shall direct the defense of any tax claims made by the Internal Revenue
Service or any other taxing jurisdiction to the extent that such claims relate
to adjustment of Company items at the Company level and, in connection
therewith, shall retain and cause the Company to pay the fees and expenses of
counsel and other advisors chosen by the Tax Matters Member.  The Tax Matters
Member shall also be responsible for timely filing all elections made by the
Company, subject to any applicable approval requirements set forth in this
Agreement.  The Tax Matters Member shall deliver to each Member and the Manager
a semi-annual report on the status of all tax audits and open tax years relating
to the Company, and shall consult with and keep all Members and the Manager
advised of all significant developments in such matters coming to the attention
of the Tax Matters Member.  All reasonable out-of-pocket expenses of the Tax
Matters Member and its Affiliates and other reasonable fees and expenses in
connection with such defense shall be borne by the Company (it being understood
that the Tax Matters Member shall not receive any compensation from the Company
for acting in such capacity).  Except as provided in ARTICLE 12, neither the Tax
Matters Member nor the Company shall be liable for any additional tax, interest
or penalties payable by a Member or any costs of separate counsel chosen by such
Member to represent the Member with respect to any aspect of such defense.  The
Tax Matters Member shall take any steps necessary pursuant to Section 6223(a) to
designate American II and NSM as a “notice partner” (as defined in
Section 6231(a)(8) of the Code).  In addition, nothing in this Agreement is
intended to waive any rights, including rights to participate in administrative
and judicial proceedings, that a Member may have under Section 6221 through 6233
of the Code.  Notwithstanding any other provisions of this Agreement, the
provisions of Section 5.5(c) and Section 5.5(d) shall survive the dissolution of
the Company or the termination of any Member’s interest in the Company and shall
remain binding on all Members for a period of time necessary to resolve with the
United States Internal Revenue Service or any applicable state or local taxing
authority all matters (including litigation) regarding the United States
Federal, state and local income taxation, as the case may be, of the Company or
any Member with respect to the Company.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

35

--------------------------------------------------------------------------------


 

(e)                                  Withholding

 

(i)                                     The Company shall comply with all
withholding requirements under applicable United States federal, state, local
and foreign tax laws and shall remit amounts withheld to, and file required
forms with, the applicable taxing authorities.  To the extent that the Company
withholds and pays over any amounts to any taxing authority with respect to
distributions or allocations to any Member, the amount withheld shall be charged
to the Capital Account of such Member.  The Company shall notify each of the
Members of any withholding with respect to such Member, designating such
Member’s allocable share of such withholding tax.  The Members hereby agree that
they will not claim a credit in excess of the amount in such notice.

 

(ii)                                  In the event of any claimed
over-withholding by the Company, the Member shall have no rights against the
Company or any other Member.  Anything in the previous sentence to the contrary
notwithstanding, if the Company is required to take any action in order to
secure a refund or credit for the benefit of a Member in respect of any amount
withheld by it, it shall take any such action including applying for such refund
on behalf of the Member and paying it over to such Member.

 

(iii)                               Except in the case of withholding pursuant
to Section 1446 of the Code, if any amount required to be withheld was not
withheld from actual distributions that would have otherwise been made to a
Member, the Company shall require the Member to which the withholding was
credited to reimburse the Company for such withholding; provided  that in the
case of withholding pursuant to Section 1446 of the Code, no such reimbursement
shall be necessary as long as the other Members are subject to withholding in
amounts proportionate to their Percentage Interests or otherwise receive a
distribution of an equivalent amount.

 

(iv)                              In the event of any under-withholding by the
Company, each Member agrees to indemnify and hold harmless the Company and the
Tax Matters Member from and against any liability, including interest and
penalties, with respect thereto.

 

(v)                                 Each Member agrees to furnish the Company
with any representations and forms as shall reasonably be requested by the
Company to assist the Company in determining the extent of, and in fulfilling,
the Company’s withholding obligations.

 

(vi)                              Upon the request of any Member, the Company
shall make any filings, applications or elections to obtain any available
exemption from, or any available refund of, any withholding or similar taxes
imposed by any non-United States (whether sovereign or local) taxing authority
with respect to amounts distributable or items of income allocable to such
Member hereunder.  Such Member shall cooperate with the Company in making any
such filings, applications or elections to the extent the Company reasonably
determines that such cooperation is necessary or desirable.  Notwithstanding the
foregoing, if such Member must make any such filings, applications or elections
directly, the Company, at the request of such Member, shall provide such
information and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

36

--------------------------------------------------------------------------------


 

take such other action as may reasonably be necessary to complete or make such
filings, applications or elections.

 

ARTICLE 6
MANAGEMENT

 

Section 6.1.                                 Manager

 

The Manager at all times shall exercise control over the Company in compliance
with FCC Rules.  The Manager shall, subject to the terms of this Agreement, have
the exclusive right and power to manage, operate and control the Company and to
make all decisions necessary or appropriate to carry on the business and affairs
of the Company, including the authority to appoint, promote, demote and
terminate executives who oversee the day-to-day activities of the Company and to
select the financial institutions from which the Company may borrow money.  In
addition to the specific rights and powers herein granted to the Manager, the
Manager shall possess and enjoy and may exercise all the rights and powers of a
manager within the meaning of Section 18-101(10) of the Act, including the full
and exclusive power and authority to act for and to bind the Company, but
subject to the limitations of this Agreement.  In addition to any other rights
and powers that the Manager may possess, the Manager shall have all specific
rights and powers required or appropriate for the day-to-day management of the
Company’s business, which shall be managed by experienced professionals in
accordance with the standards of first-rate operators of wireless communications
companies.  Except as determined by the Manager pursuant to this Agreement, no
Member or representative shall have any right or authority to take any action on
behalf of the Company with respect to third parties or to bind the Company.

 

Section 6.2.                                 Removal of Manager

 

(a)                                 Removal of Manager

 

Subject to FCC approval, if required, NSM shall be removed as the Manager, and
the management of the Company shall be transferred to a successor Manager in
accordance with Section 6.2(b) and Section 6.2(c) (i) if (A) NSM is unwilling or
unable to serve as the Manager,  (B) would not be considered a Qualified Person
if NSM itself were the applicant or licensee, as the case may be, in respect of
the licenses held by the License Company or its Subsidiaries at any time prior
to the fifth anniversary of the last Initial Grant Date and such failure is
reasonably likely to materially impair the ability of the License Company or any
of its Subsidiaries to realize the Auction Benefits or result in the revocation
or non-renewal of any license, or (C) commits a Significant Breach at any time
or (ii) in accordance with Section 11.4(a).

 

(b)                                 Successor Manager

 

If NSM is removed as the Manager pursuant to Section 6.2(a), the management of
the Company shall be transferred to a successor Manager, which shall (i) be, if
then required in order for the License Company and its Subsidiaries to retain
the Auction Benefits, a Qualified Person,

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

37

--------------------------------------------------------------------------------


 

provided that NSM shall in no way be liable to the Company or to any other
Member for the failure of any successor Manager to be a Qualified Person, and
(ii) be subject to the prior approval of American II.  NSM (or, if it fails to
do so, the other Members by affirmative vote of a majority of Percentage
Interests not held by NSM) shall designate the successor Manager as soon as
reasonably practicable, but in any event no later than *** after notice from any
other Member that one or more of the events specified in Section 6.2(a) has
occurred.  NSM shall continue to act as Manager until the successor Manager
assumes the management of the Company.  NSM shall take whatever steps are
commercially reasonable to assist the successor Manager in assuming the
management of the Company including transferring to the successor Manager all
historical financial, tax, accounting and other data and records in the
possession of NSM, and giving such consents, assigning such permits and
executing such instruments as may be necessary to vest in the successor Manager
those rights that were necessary for NSM to perform its obligations.

 

(c)                                  Dispute Resolution

 

Any dispute over the removal of NSM as the Manager pursuant to Section 6.2(a)
shall be resolved by arbitration in accordance with Section 10.3, provided that
(i) the arbitrators shall be instructed to render their decision within ***
after the commencement of any such proceeding and (ii) the losing Member shall
pay the reasonable and documented out-of-pocket fees, costs and expenses of the
prevailing Member in connection with the proceeding.

 

Section 6.3.                                 Supermajority Approval Rights

 

All Significant Matters shall require the prior written approval of American II,
in its sole and absolute discretion for any reason or no reason; provided that
no such approval shall be required solely with respect to the purchase and sale
of Interests pursuant to and in accordance with the terms of the Interest
Purchase Agreement or pursuant to the Put Right; provided, further, that
transfers of assets of the License Company (other than the membership interests
of any Subsidiaries that do not hold licenses) or of any of its Subsidiaries
solely for the purpose of generating the funds required to satisfy the
obligations of the License Company and its Subsidiaries that are then due and
payable under the Interest Purchase Agreement shall cease to require the
approval of American II under any clause of the definition of Significant Matter
at such time, subject to the provisions of the Senior Credit Facility and the
Intercreditor and Subordination Agreement.

 

Section 6.4.                                 Separateness Covenants

 

(a)                                 NSM shall cause the Company and each of its
Subsidiaries to, and the Company shall and shall cause each of its Subsidiaries
to, (i) to the extent that such entities have one or more deposit accounts, each
maintain their own deposit account or accounts, separate from the accounts of
American II and its Subsidiaries and joint ventures, with commercial banking
institutions, and (ii) not commingle their funds with those of American II or
any of its Subsidiaries or joint ventures;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

38

--------------------------------------------------------------------------------


 

(b)                                 NSM shall cause the Company and each of its
Subsidiaries to, and the Company shall and shall cause each of its Subsidiaries
to, maintain separate addresses from the addresses of American II and its
Subsidiaries and joint ventures, or to the extent the Company or any of its
Subsidiaries may have offices in the same location as American II or any of its
Subsidiaries or joint ventures, to maintain a fair and appropriate allocation of
overhead costs among them, with each such entity bearing its fair share of such
expense;

 

(c)                                  NSM shall cause the Company and each of its
Subsidiaries to issue, and the Company and each of its Subsidiaries shall issue,
quarterly and annual consolidated financial statements from time to time as
required by Section 5.4(a);

 

(d)                                 NSM shall cause the Company and each of its
Subsidiaries to, and the Company shall and shall cause each of its Subsidiaries
to, (i) each maintain its separate status as a limited liability company and
(ii) each conduct its affairs in accordance with its certificate of formation
and limited liability company agreement and observe all necessary, appropriate
and customary company formalities, including, but not limited to, holding all
regular and special members’ and managers’ meetings appropriate to authorize
company action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts, to the extent
applicable;

 

(e)                                  NSM shall not permit the Company or any of
its Subsidiaries to, and the Company shall not and shall not permit any of its
Subsidiaries to, (i) assume or guarantee any of the liabilities of, or pledge
any of its assets as security for the liabilities of, American II or any of its
Subsidiaries or joint ventures, or (ii) hold out the credit of American II or
any of its Subsidiaries or joint ventures as being able to satisfy the
obligations of the Company or any of its Subsidiaries (which shall be deemed not
to refer to any disclosure by the Company or any of its Subsidiaries of any
capital contributions or loans that American II or any of its Subsidiaries is
required to make to the Company or any of its Subsidiaries or of any other
obligations that American II or any of its Subsidiaries is required to perform
for the benefit of the Company or any of its Subsidiaries), except with respect
to any guarantees or assumptions of indebtedness or other liabilities that have
been expressly agreed to by American II or any of its Subsidiaries in writing;

 

(f)                                   NSM shall cause the Company and each of
its Subsidiaries not to, and the Company shall not and shall cause each of its
Subsidiaries not to, authorize the use of its name or trademarks or service
marks by American II or any of its Subsidiaries or joint ventures, except
pursuant to a written license agreement;

 

(g)                                  NSM shall not permit the Company or any of
its Subsidiaries to, and the Company shall not and shall not permit any of its
Subsidiaries to, except as permitted under the Trademark License Agreement,
conduct its own business with suppliers of goods and services, lenders or
purchasers of securities in the name of American II or any of its Subsidiaries
or joint ventures. NSM further acknowledges that it shall have no right to
conduct any business in the name of American II or on behalf of American II
unless specifically authorized herein; and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

39

--------------------------------------------------------------------------------


 

(h)                                 If NSM or the Company or any of its
Subsidiaries obtains actual knowledge that American II or any of its
Subsidiaries or joint ventures has represented or indicated to any supplier of
goods and services to, lender to or purchaser of securities of the Company or
any of its Subsidiaries that the credit of American II or any of its
Subsidiaries or joint ventures is available to satisfy the obligations of the
Company or any of its Subsidiaries (which shall be deemed not to refer to any
disclosure by American II or any of its Subsidiaries or joint ventures of any
capital contributions or loans that American II or any of its Subsidiaries is
required to make to the Company or any of its Subsidiaries or of any other
obligations that American II or any of its Subsidiaries is required to perform
for the benefit of the Company or any of its Subsidiaries), other than with
respect to any guarantees or assumptions of indebtedness or other liabilities
that have been expressly agreed to by American II or any of its Subsidiaries in
writing, then NSM shall cause the Company and each of its Subsidiaries to, and
the Company shall and shall cause each of its Subsidiaries to, provide written
notice to any person to whom such representation or indication was made to make
clear that the credit of American II and its Subsidiaries and joint ventures is
not available to satisfy the obligations of the Company or any of its
Subsidiaries other than with respect to any guarantees or assumptions of
indebtedness or other liabilities that have been expressly agreed to by American
II or any of its Subsidiaries in writing.

 

Section 6.5.                                 Business Plans and Budgets

 

(a)                                 Five-Year Business Plan

 

On September 12, 2014, the Manager adopted the initial five-year high-level
business plan (the “Five-Year Business Plan”) of the Company and its
Subsidiaries.  The Manager shall, after consultation with American II, update
the Five-Year Business Plan to address the next five-year period, which update
shall be as consistent as practicable with the prior Five-Year Business Plan,
and shall be distributed to American II not later than thirty (30) days prior to
the end of the fifth fiscal year covered by the Five-Year Business Plan.  In
addition, the Manager may, from time to time, in the exercise of its reasonable
discretion, modify the Five-Year Business Plan, after consultation with American
II, to reflect any material changes affecting the Company and its Subsidiaries
or their Business, including changes in availability of capital (including under
the Senior Credit Facility).

 

(b)                                 Annual Business Plans and Budgets

 

The Manager shall, after consultation with American II, prepare and adopt a
detailed annual Business Plan and detailed annual budget no later than ***
following the first Initial Grant Date.  Drafts of each annual Business Plan and
budget after the initial annual Business Plan and budget will be distributed to
American II for its review and comment no later than *** after the end of the
immediately preceding fiscal year of the Company.  Each such annual Business
Plan shall set forth the business and operational parameters and objectives for
such year, including appropriate explanations of the Manager’s proposed
strategy.  Each such budget shall include, without limitation, a detailed
breakdown of the following, together with the details of the material
assumptions used, for the Company and its Subsidiaries: (i) monthly revenue,

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

40

--------------------------------------------------------------------------------


 

operating expenses and interest expenses; (ii) quarterly capital expenditures
and cash flow; (iii) balance sheet and income statement and (iv) expected
funding requirements and the proposed methods of meeting such requirements. 
Following the initial annual Business Plan and annual budget, each annual
Business Plan and annual budget shall be consistent with the Five-Year Business
Plan as in effect at such time.  The Manager shall, after consultation with
American II, update the annual Business Plan and budget within *** following the
first Initial Grant Date.  In addition, the Manager may, from time to time, in
the exercise of its reasonable discretion, modify the annual Business Plan and
budget, after consultation with American II, to reflect any modification made to
the Five-Year Business Plan in accordance with Section 6.5(a).

 

(c)                                  No Other Business Plans or Budgets

 

No Business Plans or budgets shall be adopted except in accordance with the
provisions of this Section 6.5.

 

Section 6.6.                                 Management Fees

 

If the License Company acquires one or more licenses in the Auction (and
American II has not been relieved of its obligation to make its capital
contribution pursuant to the last sentence of Section 2.2(c)(ii)), for so long
as NSM continues to serve as the Manager, the Company shall cause the License
Company to pay a management fee to NSM, by wire transfer of immediately
available funds equal to *** per year (the “Management Fee”), payable in
quarterly installments in arrears.

 

ARTICLE 7
TRANSFER RESTRICTIONS

 

No Member may Transfer all or any part of its Interests, including interests in
any of its Subsidiaries that directly or indirectly own Interests, except in
compliance with the following provisions of this ARTICLE 7.

 

Section 7.1.                                 Restrictions

 

(a)                                 Transfers by Certain Members

 

The Members (other than American II) may Transfer Interests (i) at any time
after the last Initial Grant Date, to one or more Permitted Transferees;
(ii) during the ten (10) years after the last Initial Grant Date with the
consent of American II, which may be withheld in its sole and absolute
discretion; (iii) to the License Company pursuant to the Interest Purchase
Agreement or to the Company pursuant to ARTICLE 8 without the consent of
American II but subject to Section 7.1(d) and (iv) following the tenth
anniversary of the last Initial Grant Date without the consent of American II,
but in each case subject to Section 7.3 and the other provisions of this
ARTICLE 7.  American II may not Transfer all or a majority of its Interests
unless the transferee thereof either (x) agrees to assume in a written agreement
reasonably acceptable to NSM (such consent not to be unreasonably withheld,
conditioned or delayed) American II’s obligations

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

41

--------------------------------------------------------------------------------


 

under the Senior Credit Facility, the Intercreditor and Subordination Agreement
and all related agreements and agrees to be bound by the provisions thereof as
if an original party thereto or (y) agrees to provide at least the same level of
financing to the Company, the License Company and its Subsidiaries as available
to them under the Senior Credit Facility on terms and conditions which are
acceptable to NSM; provided that if the terms and conditions, individually and
in the aggregate, are, in the reasonable judgment of NSM, no less favorable to
NSM, the Company, the License Company and its Subsidiaries as those set forth in
the Senior Credit Facility, the Intercreditor and Subordination Agreement and
such related agreements (including the priority of Liens set forth therein),
then NSM shall not unreasonably withhold, condition or delay such consent. 
Notwithstanding the foregoing, at any time after the close of the Auction, the
Manager may admit as new, non-controlling members of the Manager, one or more
Persons to provide additional capital to the Manager, subject to American II’s
consent, which shall not be unreasonably withheld, conditioned or delayed, and
provided that such action does not result in NSM failing to qualify as a “very
small business” as required by Section 11.3(a)(iii).

 

(b)                                 No Transfer of Right to Manage

 

The right to manage the Company pursuant to this Agreement shall not be
transferable with the Interests of NSM without the prior written consent of
American II.  Accordingly, subject to Section 7.1(a), if NSM Transfers
twenty-five percent (25%) or more of its Interests (other than a Transfer of one
hundred percent of NSM’s Interests to a Permitted Transferee), and American II
elects not to exercise its right of first refusal pursuant to Section 7.3(a),
then, subject to FCC approval, the right to manage the Company shall be
transferred to a successor Manager, which shall (i) be, if then required in
order for the License Company and its Subsidiaries to retain the Auction
Benefits, a Qualified Person; (ii) not be a competitor or an Affiliate of a
competitor of American II (as determined by American II in its sole and absolute
discretion for any reason or no reason) or its Affiliates and (iii) be subject
to the prior written approval of American II.

 

(c)                                  No Transfers to Competitors

 

So long as American II owns an Interest, the Members other than American II may
not Transfer any or all of their Interests to a competitor of American II or its
Affiliates, or an Affiliate of any such competitor, without American II’s prior
written consent, which may be withheld in its sole and absolute discretion.

 

(d)                                 FCC Compliance

 

All Transfers of Interests are subject to and must comply with all applicable
FCC Rules.

 

Section 7.2.                                 Exceptions

 

(a)                                 Transfers by Members of NSM

 

The provisions of Section 7.1 (other than Section 7.1(d)) shall not apply to
(i) the Cash Equity Investors, except with respect to Transfers of their
interests in NSM, whether held

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

42

--------------------------------------------------------------------------------


 

directly by the Cash Equity Investors or through one or more intermediaries (it
being understood that this exception is intended to restrict Transfers of
interests in NSM effected by the Cash Equity Investors themselves and their
Subsidiaries, rather than Transfers effected by direct and indirect owners of
interests in the Cash Equity Investors) and (ii) Transfers (except with respect
to Transfers of their interests in NSM) or issuances of the Equity Interests of
any other member of NSM, unless such Transfer results in a Change of Control of
NSM or would impair the ability of the License Company or any of its
Subsidiaries to realize the Auction Benefits.

 

(b)                                 Transfers by American II Members

 

Notwithstanding anything herein to the contrary, but subject to the provisions
of Section 14.3, the restrictions set forth in Section 7.1 (other than
Section 7.1(d)) shall not apply to (i) Transfers of Interests in the Company
held by American II (or its Permitted Transferees) to any Affiliate of American
II or (ii) Transfers of direct or indirect interests in American II or its
Affiliates.  In addition, American II (or its Permitted Transferees) may
collaterally assign its Interests in the Company to any secured lender of
American II or its Affiliates, and American II (or its Permitted Transferees)
may Transfer its Interests in the Company held by American II (or its Permitted
Transferees) at any time in accordance with Section 14.3.

 

(c)                                  Pledges by Certain Members

 

The members of NSM may pledge their Equity Interests in NSM to secure loans,
provided that any such pledge and its terms (A) shall be subject to the prior
approval of American II (which shall not be unreasonably withheld or delayed),
but solely with respect to compliance of any such pledge and its terms with FCC
Rules, including with respect to the matters set forth in clause (B) below, and
(B) shall in no event permit the lender to take any action that would impair the
eligibility of the License Company or any of its Subsidiaries to hold any of the
licenses won in the Auction or that could result in the License Company or any
Subsidiary losing any Auction Benefits.

 

Section 7.3.                                 Right of First Refusal

 

(a)                                 Notice and Exercise of Right

 

If, following the expiration of the ten-year period referred to in
Section 7.1(a), any Members other than American II (the “Sellers”) receive and
wish to accept a bona fide written binding offer (the “Third Party Offer”) from
a bona fide third party who is not a Permitted Transferee (the “Offeror”) to
purchase all or any portion of their Interests (the “Offered Interests”), then
the Sellers shall give notice of such Third Party Offer (the “Third Party Offer
Notice”) to American II, which notice shall identify the Offeror, enclose a copy
of the Third Party Offer and irrevocably offer to American II the right to
purchase the Offered Interests at the same purchase price, which must be payable
in cash, and on the other terms and conditions as specified in the Third Party
Offer if the Offered Interests are the only assets being sold or for cash at the
lesser of the designated purchase price for the Offered Interests in the Third
Party Offer or at their then Fair Market Value if the Offered Interests are
being Transferred in such

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

43

--------------------------------------------------------------------------------


 

transaction or series of related transactions with other assets or for
consideration other than cash; provided that American II shall be entitled to
pay for the Offered Interests with instruments of indebtedness to the extent the
Third Party Offer contemplates the delivery of instruments of indebtedness. 
American II may exercise its right to purchase the Offered Interests by
notifying the Sellers in writing of its election to purchase within *** days
after the later of (i) delivery of the Third Party Offer Notice and (ii) any
determination of Fair Market Value pursuant to Section 7.7 or otherwise.

 

(b)                                 Closing of Purchase

 

If American II duly elects to purchase the Offered Interests, the closing of
such purchase (the “RoFR Closing”) shall take place on a date agreed to by the
Sellers and American II, but in no event later than *** following the exercise
by American II of its election to purchase; provided that if any governmental or
regulatory approval is required for American II to consummate its purchase and
has not been obtained by the date that is *** following the exercise by American
II of its election to purchase, the RoFR Closing with respect to such purchase
may be deferred until no later than *** following the date on which the
governmental or regulatory approval, including an order, decision, or public
notice of the FCC or a duly-authorized bureau or division thereof granting such
approval, is final and no longer subject to reconsideration, review or appeal,
unless such finality is waived by American II, in which case the closing with
respect to such purchase shall occur within *** following the later of (i) the
date on which such governmental or regulatory approval, including a non-final
order, decision, or public notice of the FCC or a duly-authorized bureau or
division thereof granting such approval, is released and (ii) the date of
American II’s waiver of such finality.

 

(c)                                  Representations at Closing

 

At any RoFR Closing, the Sellers shall represent and warrant in writing to
American II only that the Sellers (i) are the sole beneficial and record owners
of the Offered Interests and have good title thereto free and clear of all Liens
(other than restrictions imposed pursuant to this Agreement or under any
applicable securities laws and other than Liens under or pursuant to the Senior
Credit Facility and the other Loan Documents (as defined therein)) and (ii) have
full power and authority to sell the Offered Interests without conflict with the
terms of any Applicable Law, order or agreement or instrument binding upon them
or their assets.  The Sellers shall deliver to American II such customary
instruments of assignment with respect to the Offered Interests as may be
reasonably requested by American II to vest in American II all right, title and
interest therein.

 

(d)                                 Sale to Third Party

 

If American II fails to exercise its right to purchase the Offered Interests,
the Sellers may accept the Third Party Offer and sell the Offered Interests to
the Offeror; provided that such sale shall be at a price, and on other terms and
conditions, no less favorable to Sellers than those specified in the Third Party
Offer Notice and otherwise in accordance with this ARTICLE 7.  If such sale is
not consummated within *** days after the expiration of the applicable time
periods

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

44

--------------------------------------------------------------------------------


 

specified in paragraph (a) above, subject to an automatic extension for up to an
additional *** days to the extent necessary to obtain any required governmental
or regulatory approval, such right to sell shall lapse and Transfers of the
Offered Interests shall again be subject to the provisions of this Section 7.3.

 

(e)                                  Assumption of Agreements

 

At any closing with respect to a sale to a third party, the Offeror shall
execute a counterpart to this Agreement and any Related Agreements to which the
Sellers or their Affiliates are party and shall be bound by the provisions of
and assume the obligations of the Sellers under all such Agreements.  The
Sellers and the Offeror shall execute such documents as American II may
reasonably request to evidence such assumption.  Notwithstanding the foregoing,
the Sellers shall not be relieved of any of their obligations under this
Agreement or any Related Agreement arising prior to such sale, to the extent
such obligations shall not be discharged by the third party.

 

Section 7.4.                                 Tag-Along Right

 

(a)                                 In lieu of exercising its rights under
Section 7.3, American II may, within ***  following receipt of any Third Party
Offer Notice, elect to participate in such sale by including therein a pro rata
portion of its Interests in the Company.  Such sale, if any, shall be made on
the same terms and conditions as the sale described in the Third Party Offer
Notice and the Sellers may not consummate their sale unless such sale, if any,
by American II is consummated simultaneously in accordance with the terms
hereof.  If American II fails to elect to participate in such sale and such sale
is not consummated within the applicable time periods specified above in
Section 7.3(d), the rights and restrictions provided for in this Section 7.4(a)
shall again become effective, and no Transfer of Interests may be made
thereafter by the Sellers other than in accordance with this ARTICLE 7.

 

(b)                                 If, following the expiration of the ten-year
period referred to in Section 7.1(a), American II receives and wishes to accept
a bona fide written binding offer from a bona fide third party who is not a
Permitted Transferee to purchase all or any portion of its Interests in
accordance with Section 14.3(b), then American II shall give notice of such
offer to NSM, which notice shall identify the offeror and enclose a copy of such
offer.  NSM may, within *** following receipt of such notice, elect to
participate in such sale by including therein a pro rata portion of its
Interests in the Company.  Such sale, if any, shall be made on the same terms
and conditions as the sale described in the notice given by American II pursuant
to the first sentence hereof and American II may not consummate its sale unless
such sale, if any, by NSM is consummated simultaneously in accordance with the
terms hereof.  If NSM fails to elect to participate in such sale and such sale
is not consummated within *** after the delivery by American II to NSM of the
notice of such third party offer, subject to an automatic extension for up to an
additional *** days to the extent necessary to obtain any required governmental
or regulatory approval, the rights and restrictions provided for in this
Section 7.4(b) shall again become effective, and no Transfer of Interests may be
made thereafter by American II other than in accordance with this ARTICLE 7.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

45

--------------------------------------------------------------------------------


 

Section 7.5.                                 Substituted Members

 

Prior to any Transfer of Interests by a Member, the transferor shall deliver to
other Members a notice setting forth the identity of the transferee, and shall
provide such other information as the other Members may reasonably request in
connection with such Transfer.  A transferee of Interests Transferred in
accordance with this ARTICLE 7 shall be admitted as a Member upon execution of a
counterpart to this Agreement evidencing its agreement to be bound hereby.  Upon
the admission of any such transferee as a Member, the transferring Member or
Members shall be relieved of any obligation arising under this Agreement
subsequent to such Transfer with respect to the Interests being transferred
(provided that the transferee shall assume all such obligations), and if the
transferring Member no longer holds any Interests, the transferring Member shall
be relieved of its obligations arising under this Agreement to the extent
provided in Section 14.3.  Prior to any Transfer of an Interest or any portion
thereof (other than pursuant to the Interest Purchase Agreement or ARTICLE 8)
and as a condition thereof, and prior to any admission of an assignee as a
Member, the Member making such Transfer and the assignee shall furnish the
Manager, and a majority in Percentage Interest of the non-transferring Members,
with such documents regarding the Transfer as the Manager or such majority of
the non-transferring Members may reasonably request (in form and substance
satisfactory to the Manager or such majority, as applicable), including a copy
of the Transfer instrument, a ratification by the assignee of this Agreement (if
the assignee is to be admitted as a Member), a legal opinion that the Transfer
will not cause the Company to be characterized for federal and applicable state
income tax purposes as other than a partnership, a legal opinion that the
Transfer complies with applicable federal and state securities laws and a legal
opinion that the Transfer will not violate the FCC Rules (including adversely
affecting the qualification of the License Company as a “very small business”
under the relevant FCC Rules if, and to the extent, such qualification is then
required for the License Company and its Subsidiaries to retain any Auction
Benefits) or this Agreement.  In connection with any Transfer (other than
pursuant to the Interest Purchase Agreement or ARTICLE 8), the Company shall, at
the request of the Member making such Transfer and at such Member’s sole
expense, use commercially reasonable efforts to cause to be made any filing
required by the FCC.

 

Section 7.6.                                 Invalid Transfers Void

 

Any purported Transfer of an Interest or any part thereof not in compliance with
the provisions of this ARTICLE 7 shall be void and of no force or effect and the
transferring Member shall be liable to the other Members and the Company for all
liabilities, obligations, damages, losses, costs and expenses (including
reasonable attorneys’ fees and court costs) arising out of such non-complying
Transfer.

 

Section 7.7.                                 Determination of Fair Market Value

 

The Fair Market Value of Interests to be transferred or other property received
pursuant to this Agreement shall be determined in accordance with this
Section 7.7.  For purposes of this Section 7.7, the Sellers owning a majority of
the applicable Offered Interests shall have the right to act on behalf of the
Sellers.  Within *** after the delivery of the notice requiring such

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

46

--------------------------------------------------------------------------------


 

determination, the Sellers and American II shall attempt in good faith to agree
on the Fair Market Value.  If the Sellers and American II fail within ***
thereafter to agree thereon, each of the Sellers and American II shall deliver a
notice to the other appointing as its appraiser (“Appraiser”) an independent
accounting or investment banking firm or appraisal firm of nationally recognized
standing.  The Sellers and American II by mutual agreement shall also appoint a
third Appraiser.  If after appointment of the two Appraisers, the Sellers and
American II are unable to agree upon a third Appraiser, such appointment shall
be made within *** of the request by the American Arbitration Association, or
any organization successor thereto, from a panel of arbitrators having
experience in the appraisal of the type of property then the subject of
appraisal.  The decisions of the three Appraisers so appointed and chosen shall
be given within *** after the selection of such third Appraiser.  If the
determination of one Appraiser differs from the middle determination by more
than twice the amount by which the other determination differs from the middle
determination, then the determination of such Appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive on the parties; otherwise the average of all three determinations
shall be binding and conclusive.  The Sellers’ obligation to provide a Third
Party Offer Notice pursuant to Section 7.3(a) shall not be applicable until the
date of delivery of such determination to American II.  The costs of conducting
any appraisal procedure shall be borne as follows: (a) the costs of the
Appraiser designated by the Sellers and other costs separately incurred by the
Sellers shall be borne by the Sellers; (b) the costs of the Appraiser designated
by American II and other costs separately incurred by American II shall be borne
by American II and (c) the costs of the third Appraiser, if any, shall be shared
equally by the Sellers and American II.  For purposes of this Section, the Fair
Market Value of an Interest shall be equal to the amount the holder thereof
would be entitled to receive pursuant to Section 13.3 if the Company’s business
and assets (including intangibles, such as goodwill) were sold for their Fair
Market Value, all Company liabilities were paid and the Company were liquidated.

 

Section 7.8.                                 Acceptance of Prior Acts

 

Any Permitted Transferee or other Person who becomes a Member of the Company,
accepts, ratifies and agrees to be bound by all actions duly taken pursuant to
the terms and provisions of this Agreement by the Company prior to the date it
became a Member and, without limiting the generality of the foregoing,
specifically ratifies and approves all agreements and other instruments as may
have been executed and delivered on behalf of the Company prior to such date and
which are in force and effect on such date.

 

ARTICLE 8
PUT RIGHT

 

Section 8.1.                                 Put

 

During the thirty-day period following the Reference Date, NSM shall have the
right (the “Put Right”) to require the Company to purchase all (but not less
than all) of the collective Interests held by the NSM Members at a price (the
“Put Price”) equal to (a) the sum of all cash contributions made by the NSM
Members to the equity capital of the Company pursuant to and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

47

--------------------------------------------------------------------------------


 

in accordance with this Agreement (the “NSM Capital”), plus (b) an amount equal
to a *** per annum return on the contributions described in clause (a) above,
from and including the respective dates on which such contributions were made
until the date the Put Price is actually paid, calculated on the basis of the
actual number of days elapsed from the applicable contribution date to the date
the Put Price is actually paid, compounded annually, minus (c) all distributions
(other than tax distributions made pursuant to Section 3.1(b)) previously made
or deemed made to the NSM Members by the Company (collectively, the “NSM
Return”); provided, that, if (x) NSM and/or the Company has acted, or failed to
act, in a manner that is a Significant Violation, and (y) the Auction Benefits
of the License Company are reduced or eliminated as the result of such
Significant Violation, then, upon a complete redemption (including the receipt
by the NSM Members of the full redemption price in cash) of the NSM Members’
Interests as set forth in Section 11.4, the Put Right shall be void and
unenforceable and the applicable provisions of Section 11.4 shall govern.

 

Section 8.2.                                 Conditions to Closing

 

(a)                                 The Company’s obligations to consummate the
transactions contemplated by the Put Right shall be subject to the satisfaction
(or express waiver by the Company) of each of the following conditions:

 

(i)                                     The parties shall have obtained all
required consents, approvals, notices and waivers from governmental or
regulatory bodies, including without limitation, any required FCC approval of
the transactions contemplated by the Put Right by an effective order, decision,
or public notice of the FCC or a duly-authorized bureau or division thereof (or,
at the Company’s and American II’s election, within *** after such order,
decision, or public notice shall have become final and no longer subject to
further reconsideration, review or appeal);

 

(ii)                                  The waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if applicable,
shall have expired or been terminated; and

 

(iii)                               At the closing of the transactions
contemplated by the Put Right, all of the collective Interests held by the NSM
Members shall be transferred to the Company free and clear of all Liens, and the
NSM Members shall have furnished to the Company documentation reasonably
satisfactory to American II providing for the release of all then-existing Liens
on such Interests.

 

(b)                                 NSM’s obligations to consummate the
transactions contemplated by the Put Right shall be subject to the satisfaction
(or express waiver by NSM) of each of the following conditions:

 

(i)                                     The parties shall have obtained all
required consents, approvals, notices and waivers from governmental or
regulatory bodies, including without limitation, FCC approval of the
transactions contemplated by the Put Right by an effective order, decision, or
public notice of the FCC or a duly-authorized bureau or division thereof; and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

48

--------------------------------------------------------------------------------


 

(ii)                                  The applicable waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, shall have
expired or been terminated.

 

(c)                                  Each of the parties hereto agrees to use
all commercially reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, and to assist and cooperate with the other
parties hereto in doing, all the things reasonably necessary, proper or
advisable, in the most expeditious manner practicable, to satisfy the conditions
set forth in this Section 8.2 and to consummate and make effective the
transactions contemplated by the Put Right and this ARTICLE 8.

 

Section 8.3.                                 Closing

 

(a)                                 At the closing of the transactions
contemplated by the Put Right, the Company shall pay or cause to be paid the Put
Price, by wire transfer of immediately available funds to an account of NSM
(which shall be designated by NSM at least three (3) Business Days prior to the
date of payment), against execution and delivery by each NSM Member of an
instrument of assignment in substantially the form attached hereto as Exhibit A,
on a date not later than *** following the satisfaction (or express waiver by
American II) of each of the conditions set forth in Section 8.2(a) and the
satisfaction (or express waiver by NSM) of each of the conditions set forth in
Section 8.2(b), or at such other time and place as the parties may agree.  Upon
closing of the transactions contemplated by the Put Right, the Members other
than American II shall automatically cease to be (i) Members of the Company and
(ii) parties to this Agreement, in each case without any further action required
of the parties hereto; provided that no such transfer shall relieve any such NSM
Member from liability for any prior breach of this Agreement.

 

(b)                                 The Put Price shall not be subject to any
set-off or offset of whatsoever nature.

 

Section 8.4.                                 Terminated Auction Purchase

 

If (a) the Auction is cancelled by the FCC, or the results of the Auction are
dismissed in full by the FCC, because of a failure to meet both of the FCC’s
aggregate reserve prices applicable to the Auction; (b) the License Company
fails to timely submit all of the applications for all licenses for which it was
the Winning Bidder (i.e., long-form applications) as a result of any action or
inaction of American II or any of its Affiliates; (c) all of the License
Company’s applications for the licenses for which it was the Winning Bidder
(i.e., long-form applications) are dismissed by final action of the FCC; (d) all
licenses for which the License Company was the Winning Bidder and that were
granted to, and are still held by, the License Company or any of its
Subsidiaries are cancelled by the FCC; or (e) the License Company does not bid
in the Auction (including as a result of a termination pursuant to
Section 13.1(b)) or is not the Winning Bidder for any license, then, in each
instance, the License Company shall apply as promptly as practicable and
permitted under the FCC Rules to obtain a refund from the FCC of all of the
Auction funds previously paid by the License Company to the FCC for the Auction,
and, to the extent that any upfront payments, down payments or final payments
for such licenses are refunded by the FCC, (i) the License Company shall, on
behalf of the Company, first pay to the NSM Members an amount equal to (A) the
NSM Members’ capital contributions plus (B) a ***

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

49

--------------------------------------------------------------------------------


 

per annum return on the aggregate amount of capital contributions provided by
the NSM Members from the date of their capital contributions through the date
that such return is paid to the NSM Members (or, if earlier with respect to some
or all of such equity capital contributions, the date of the return of all or
part of any such equity capital contributions excluding any tax distributions
made pursuant to Section 3.1(b)), compounded annually, and taking into account
all distributions (including any returns of equity capital contributions but
excluding any tax distributions made pursuant to Section 3.1(b)) previously made
to the NSM Members by the Company plus (C) an amount equal to NSM’s reasonable,
documented out-of-pocket expenses (including without limitation legal fees and
expenses) incurred in connection with the transactions contemplated hereby and
not otherwise previously paid or reimbursed pursuant to Section 14.11 (in the
event the License Company does not have adequate capital to pay any portion of
the foregoing (A), (B) or (C), then American II shall pay to the NSM Members the
amount of such shortfall); (ii) the License Company shall then, to the extent
any funds remain after making the payments under the foregoing (i), repay
amounts due to American II under the Senior Credit Facility and (iii) the
License Company shall then, to the extent any funds remain after making the
payments under the foregoing (i) and (ii), on behalf of the Company, return to
the Members (other than the NSM Members) their respective amounts of equity
capital previously provided by them to the Company; provided that if the License
Company’s applications for all licenses for which it was the Winning Bidder
(i.e., long-form applications) are dismissed by the FCC or the authorizations
for which the License Company was the Winning Bidder and that were granted to,
and are still held by, the License Company or any of its Subsidiaries are
cancelled by the FCC as the result of a breach by NSM of its representations or
covenants in Section 11.3(a), then the NSM Members shall not be entitled to any
payment under clause (i)(B) of this Section 8.4.  For the avoidance of doubt, if
this Section 8.4 applies, then the rest of this ARTICLE 8 shall not apply.

 

ARTICLE 9
REGISTRATION RIGHT

 

Section 9.1.                                 Registration Right

 

On a single occasion during the *** following the fourteenth (14th) anniversary
of the first Initial Grant Date, the NSM Members may elect to cause the Company
(a) to convert to a corporation (“Newco”) and (b) subject to the following
provisions of this ARTICLE 9, to register for sale in an underwritten public
offering (the “Offering”) shares of capital stock of Newco issued to such
Members upon conversion, so long as the anticipated gross proceeds to the NSM
Members from the Offering are greater than *** in the aggregate.  If the NSM
Members make such election, the Members and the Company shall promptly take such
steps as may be necessary or desirable to effectuate the provisions of this
ARTICLE 9.

 

Section 9.2.                                 Right to Purchase—Preliminary Range

 

The underwriters of the Offering (who shall be selected by the NSM Members and
shall be reasonably acceptable to American II) will, within *** after delivery
of such election, in good faith establish a preliminary range for the price to
the public in the Offering.  American II may

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

50

--------------------------------------------------------------------------------


 

elect to purchase all, but not less than all, of the Interests of the Company
(i.e., prior to the conversion into Newco) then held by the Members other than
American II, at a price equal to *** of the midpoint of the preliminary range. 
If American II fails to make such election, the Offering will proceed.

 

Section 9.3.                                 Right to Purchase—IPO Price

 

If the final price per share at which shares of capital stock of Newco are to be
offered to the public (the “IPO Price”) is lower than the midpoint of the
preliminary range by *** or more of the midpoint price, American II may elect,
within *** after the determination of the IPO Price (during which time the
registration statement shall not become effective), to purchase all, but not
less than all, of the Interests of the Company (i.e., prior to the conversion
into Newco) then held by the Members other than American II at a price equal to
*** of the IPO Price.  If American II fails to make such election, the Members
other than American II shall (subject to Section 9.4) have *** to complete the
Offering.

 

Section 9.4.                                 Right to Defer the Offering

 

If American II determines that a registration pursuant to this ARTICLE 9 would
interfere with any pending or contemplated material acquisition, disposition,
financing or other material transaction involving the Company or American II or
any of its Affiliates or would require the Company to disclose material
information that would otherwise not be disclosed at such time (and such
disclosure would be prejudicial to the Company or American II), the Company will
defer such registration at the request of American II; provided that the
aggregate of all such deferrals shall not exceed *** in any *** period.

 

Section 9.5.                                 Registration Expenses

 

Except as hereinafter provided, all expenses incident to the Company’s
performance of or compliance with this ARTICLE 9 shall be borne by the Company. 
In addition, the Company shall pay or reimburse the Members participating in the
Offering (the “Participating Members”) for the reasonable fees and expenses of
one attorney to the Participating Members selected by NSM incurred in connection
with a registration pursuant to this ARTICLE 9.  Except as provided in the
immediately preceding sentence, each Participating Member shall bear the costs
and expenses of any underwriters’ discounts and commissions or other fees,
brokerage fees or transfer taxes relating to the Interests in the Company or
shares of capital stock of Newco sold by such Member and the fees and expenses
of any other attorneys, accountants or other representatives retained by such
Member.

 

Section 9.6.                                 Registration Procedures

 

If Newco is required to effect the Offering, Newco shall, as promptly as
reasonably practicable

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

51

--------------------------------------------------------------------------------


 

(a)                                 prepare and file with the SEC a registration
statement on an appropriate form, and thereafter use its reasonable best efforts
to cause such registration statement to become effective and to remain effective
and file with the SEC such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement until the lesser of (i) such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Participating Members set forth in such registration
statement and (ii) ***; provided that Newco shall, at least *** prior to filing
a registration statement or prospectus or any amendment or supplement thereto,
furnish to each Participating Member and American II copies of such registration
statement or prospectus (or amendment or supplement) as proposed to be filed
(including, upon the request of any Participating Member or American II,
documents to be incorporated by reference therein) which documents shall be
subject to the reasonable review and comments of such Participating Member (and
its attorneys) and American II during such *** period and Newco shall not file
any registration statement, any prospectus or any amendment or supplement
thereto (or any such documents incorporated by reference) containing any
statements with respect to such Participating Member to which such Participating
Member shall reasonably object in writing or any statements with respect to the
Company, the License Company or Newco to which American II shall reasonably
object in writing;

 

(b)                                 furnish to American II and each
Participating Member and to any underwriter such number of conformed copies of
such registration statement and of each such amendment and supplement thereto
(in each case including all exhibits), the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 or Rule 430A under the
Securities Act, in conformity with the requirements of the Securities Act,
documents incorporated by reference in such registration statement, amendment,
supplement or prospectus and such other documents (in each case including all
exhibits) as American II or a Participating Member or underwriter may reasonably
request;

 

(c)                                  after the filing of the registration
statement, promptly notify American II and each Participating Member of the
effectiveness thereof and of any stop order issued or threatened by the SEC and
take all reasonable actions required to prevent the entry of such stop order or
to remove it if entered and promptly notify American II and such Participating
Member of such lifting or withdrawal of such order;

 

(d)                                 use its reasonable best efforts to register
or qualify all shares held by the Participating Members and other securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as the Participating Members holding a majority of
the shares to be included in such registration or the underwriter shall
reasonably request, to keep such registration or qualification in effect for so
long as such registration statement remains in effect, and take any other action
which may be reasonably necessary or advisable to enable the Participating
Members to consummate the disposition in such

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

52

--------------------------------------------------------------------------------


 

jurisdictions of the securities owned by such Participating Members, except that
Newco shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this Section 9.6(d) be obligated to be so qualified, to
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

 

(e)                                  use its reasonable best efforts to cause
all shares covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Participating Members to consummate the disposition of such
shares;

 

(f)                                   furnish to each Participating Member and
to each underwriter, if any, a signed counterpart of (i) an opinion of counsel
for Newco addressed to such Participating Member and underwriter on which
opinion both the Participating Members and such underwriter are entitled to rely
and (ii) a “comfort” letter signed by the independent public accountants who
have certified Newco’s financial statements included in such registration
statement, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
managing underwriter therefor reasonably request.  Newco shall use its
commercially reasonable efforts to have such comfort letters addressed to each
Participating Member;

 

(g)                                  immediately notify American II and each
Participating Member at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and as promptly as practicable under
the circumstances prepare and furnish to American II and each such Participating
Member a reasonable number of copies of any supplement to or amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 

(h)                                 make available for inspection by any
Participating Member, any underwriter participating in any disposition pursuant
to such registration statement and any attorney, accountant or other
professional retained by any such Participating Member or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of Newco (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and shall cause Newco’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement.  Each such Participating Member agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be disclosed or used by it as the basis for any
market transactions in the securities of Newco or its

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

53

--------------------------------------------------------------------------------


 

Affiliates unless and until such information is made generally available to the
public.  Each such Participating Member further agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to Newco and allow Newco, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

 

(i)                                     use its reasonable best efforts to list
all shares covered by such registration statement on any securities exchange or
quotation system on which any of Newco’s shares are then listed or traded; and

 

(j)                                    otherwise use its reasonable best efforts
to comply with all applicable rules and regulations of the SEC, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement or such other document that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

Newco may require each Participating Member to promptly furnish to Newco, as a
condition precedent to including such Participating Member’s shares in the
Offering, such written information regarding such Participating Member and the
distribution of such securities as Newco may from time to time reasonably
request in writing.

 

Each Participating Member agrees that upon receipt of any notice from Newco of
the happening of any event of the kind described in Section 9.6(g), such
Participating Member shall forthwith discontinue such Participating Member’s
disposition of shares pursuant to the registration statement relating to such
shares until such Participating Member’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 9.6(g) and, if so
directed by Newco, shall deliver to Newco (at Newco’s expense) all copies, other
than permanent file copies, then in such Participating Member’s possession, of
the prospectus and any amendments or supplements thereto relating to such shares
current at the time of receipt of such notice.  In the event Newco shall give
such notice, Newco shall extend the period during which the effectiveness of
such registration statement shall be maintained by the number of days during the
period from and including the date of the giving of notice pursuant to
Section 9.6(g) to the date when Newco shall make available to the Participating
Members a prospectus supplemented or amended to conform with the requirements of
Section 9.6(g).

 

ARTICLE 10
OTHER AGREEMENTS

 

Section 10.1.                          Exclusivity

 

(a)                                 American II

 

American II’s and its Affiliates’ participation in the Auction shall not be
limited in any way by American II’s participation in the Auction through the
License Company.  Nothing herein shall be construed or interpreted to limit
American II or its Affiliates from participating or not participating in the
Auction without an investment in a Designated Entity.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

54

--------------------------------------------------------------------------------


 

(b)                                 NSM

 

None of Doyon, Limited, NSM or any Affiliates that any of the foregoing control
shall participate directly or indirectly in the Auction (including by providing
debt or equity financing or other assistance to a bidder) except as a Member of
the Company and through the License Company, or the ownership of up to one
percent (1%) of any public company.

 

Section 10.2.                          Confidentiality

 

(a)                                 Non-Disclosure

 

Each party hereto agrees that it shall, and shall cause each of its Affiliates,
and each of its and their respective partners, members, managers, shareholders,
directors, officers, employees and agents (collectively, “Agents”) to maintain
the confidentiality of all non-public information disclosed to it by the other
party or the definitive agreements contemplated herein or through its interest
in the Company or the operation of its business or the use or ownership of its
assets, by limiting internal disclosure of any such information to those who
have an actual need to know such information in connection with the Auction or
the transactions contemplated hereby (which shall include disclosure to a
party’s attorneys, accountants, potential lenders, lenders, potential investors,
investors, financial advisors and consultants), and shall not, without the prior
written consent of the disclosing party, use such information other than in
connection with the transactions contemplated herein; provided, however, that
the confidentiality obligations in this Section 10.2(a) do not apply to
information that (i) was or becomes available to the public through no action by
the receiving party or (ii) was or becomes available to such receiving party on
a non-confidential basis.

 

(b)                                 Exceptions

 

Notwithstanding Section 10.2(a), any party hereto may disclose the existence and
terms of this Agreement and the transactions contemplated hereby (i) to federal
and state regulatory agencies in connection with applications for approval of
such transactions (or, in the case of any regulated Affiliate of a Member, in
connection with audits by the applicable regulatory authorities), including to
the FCC as part of any application to participate in the Auction and/or any
application for a license or licenses won in the Auction, it being understood
and agreed that the contents of such applications are generally available to the
public, (ii) to financial institutions in connection with financings of the
transactions contemplated hereby and (iii) if counsel for any party advises that
a press release or public disclosure is required by Applicable Law or the
applicable rules of any stock exchange, then the parties shall use their
commercially reasonable efforts to cause a mutually acceptable press release to
be issued, and in all events the party required to make such disclosure shall be
free to do so; provided that in each case (other than clause (iii) above and to
the extent submitted to the FCC as part of the contents of an application to
participate in the Auction or a post-Auction application for licenses on which
the License Company is the Winning Bidder) commercially reasonable efforts are
used to seek confidential treatment from any such person to whom such
information is disclosed and the other parties hereto are notified
contemporaneously of such disclosure; provided, further, that the parties

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

55

--------------------------------------------------------------------------------


 

acknowledge that the Bidding Protocol constitutes valuable trade secrets of the
Company and is extremely sensitive and confidential, and shall not be disclosed
by the parties hereto unless disclosure is compelled by regulatory or other
legal process and then only upon adequate prior notice to the other party, which
party shall have an opportunity to seek an appropriate protective order, and
such disclosure shall be made only to the extent necessary to comply with the
requirements of the regulatory or legal process under which it is so compelled.

 

Section 10.3.                          Arbitration

 

(a)                                 Arbitration

 

Except as set forth in Section 5.5(c), any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  Within ***
after the commencement of arbitration, each party shall select one person to act
as arbitrator and the two selected shall select a third arbitrator within *** of
their appointment.  If the arbitrators selected by the parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be selected
by the American Arbitration Association.  The place of arbitration shall be
Chicago, Illinois or such other place as the parties may agree.  The arbitrators
shall be knowledgeable in the wireless broadband industry and public auctions of
FCC licenses.  Notwithstanding the foregoing, if the arbitration is consolidated
with a then pending arbitration proceeding pursuant to Section 10.3(d), then the
arbitrators and the place of arbitration for such then pending proceeding shall
be the arbitrators and place of arbitration hereunder.

 

(b)                                 Interim Relief

 

Either party may apply to the arbitrators seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.  Either
party also may, without waiving any remedy under this agreement, seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that party, pending the establishment of the
arbitral tribunal (or pending the arbitral tribunal’s determination of the
merits of the controversy).

 

(c)                                  Award

 

The award shall be made within *** of the filing of the notice of intention to
arbitrate, and the arbitrators shall agree to comply with this schedule before
accepting appointment.  However, this time limit may be extended by agreement of
the parties and the arbitrators if necessary.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

56

--------------------------------------------------------------------------------


 

(d)                                 Consent to Consolidation of Arbitrations

 

Each party hereto irrevocably consents to consolidating before the same
arbitrators any arbitration proceeding under this Agreement with any other
arbitration proceedings involving any party hereto that may be then pending or
that are brought under the Senior Credit Facility or any other Related
Agreement.

 

(e)                                  Venue

 

Each party hereto irrevocably and unconditionally consents to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States
District Courts located in the State of Delaware for entering of any judgment on
the award rendered by the arbitrators; provided that if such courts do not have
jurisdiction to enforce such judgment, then the parties may enter such judgment
in any other court having jurisdiction thereof.

 

Section 10.4.                          Right of First Refusal for Sale of
License

 

(a)                                 Subject to Section 10.4(d), if at any time
the Company, License Company, or a Subsidiary of the License Company desires to
sell or receives and wishes to accept a bona fide written binding offer from a
bone fide third party (“Buyer”) for the purchase of one or more licenses by the
third party (a “License Offer”), then the Company shall give notice of such
License Offer (the “License Offer Notice”) to American II, which notice shall
identify the Buyer, enclose a copy of the License Offer and irrevocably offer to
American II the right to purchase the subject license(s) at the same purchase
price, which must be payable in cash, and on the other terms and conditions as
specified in the License Offer; provided that American II shall be entitled to
pay for the subject license(s) with instruments of indebtedness to the extent
the License Offer contemplates the delivery of instruments of indebtedness;
provided further that the License Offer shall not contain any terms or
conditions that are commercially unreasonable for American II to accept. 
American II may exercise its right to purchase the subject license(s) by
notifying Company in writing of its election to purchase within thirty (30) days
after the delivery by Company to American II of the License Offer Notice.  If
any unjust enrichment payment is due to the FCC under the FCC Rules as a result
of the purchase of the subject license(s) by American II, American II shall
promptly when due pay such unjust enrichment payment or reimburse the Company
for the unjust enrichment payment if Company, the License Company, or a
Subsidiary of the License Company is required to pay such unjust enrichment
payment.

 

(b)                                 Closing of Purchase

 

If American II duly elects to purchase the subject license(s), the closing of
such purchase (the “License Closing”) shall take place on a date agreed to by
the Company and American II, but in no event later than thirty (30) days after
the later to occur of (i) the issuance of an order, decision, or public notice
by the FCC or a duly-authorized bureau or division thereof granting approval of
such transaction and (ii) such order, decision, or public notice becoming final
and no longer subject to reconsideration, review or appeal, unless finality is
waived by American II.  The Company shall deliver to American II such customary
instruments of assignment with

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

57

--------------------------------------------------------------------------------


 

respect to the subject license(s) as may be reasonably requested by American II
to vest in American II all right, title and interest therein.

 

(c)                                  Sale to Third Party

 

If American II fails to exercise its right to purchase the subject license(s),
the Company, License Company, or a Subsidiary of the License Company may accept
the License Offer and sell the subject license(s) to the Buyer; provided that
such sale shall be at a price, and on other terms and conditions, no less
favorable than those specified in the License Offer Notice and otherwise in
accordance with this Section 10.4.  If such sale is not consummated within
ninety (90) days after the expiration of the applicable time periods specified
in paragraph (a) above, subject to an automatic extension for up to an
additional ninety (90) days to the extent necessary to obtain any required
governmental or regulatory approval, including FCC approval, such right to sell
shall lapse and the License Offer and subject license(s) shall again be subject
to the provisions of this Section 10.4.

 

(d)                                 Exceptions

 

This Section 10.4 shall not apply, and American II shall have no rights
hereunder, with respect to any transfers of licenses solely for the purpose of
generating the funds required to satisfy the obligations of the License Company
and its Subsidiaries that are then due and payable under the Interest Purchase
Agreement.

 

ARTICLE 11
REPRESENTATIONS AND COVENANTS

 

Section 11.1.                          Representations of the Members

 

Each of the Members represents and warrants to the Company and to each other
Member as follows:

 

(a)                                 It is a corporation or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted and as proposed to be conducted.

 

(b)                                 It has the requisite power and authority to
execute, deliver and perform this Agreement and the Related Agreements to which
it is a party and each other instrument, document, certificate and agreement
required or contemplated to be executed, delivered and performed by it
hereunder.

 

(c)                                  This Agreement and the Related Agreements
to which it is a party have each been duly executed and delivered by it and
constitute its valid and binding obligations, enforceable

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

58

--------------------------------------------------------------------------------


 

against it in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights generally
and by general principles of equity.

 

(d)                                 Neither its execution, delivery and
performance of this Agreement, nor its consummation of the transactions
contemplated hereunder or under the Related Agreements to which it is a party,
shall (i) conflict with, or result in a breach or violation of, any provision of
its constituent documents; (ii) constitute, with or without the giving of notice
or passage of time or both, a material breach, violation or default, create a
material Lien, or give rise to any right of termination, modification,
cancellation, prepayment or acceleration, under (A) any Applicable Law or
license except as may be provided under the FCC Rules or (B) any material note,
bond, mortgage, indenture, lease, agreement or other instrument, in each case
which is applicable to or binding upon it or any of its assets or (iii) require
any consent which has not already been obtained except as may be required under
the FCC Rules.

 

(e)                                  There is no (i) action, claim, proceeding,
investigation or controversy pending or, to its knowledge, threatened against it
or any of its properties or assets or (ii) judgment, order, award or consent
decree outstanding against or affecting it, in either event that could have a
material adverse effect on its ability to consummate the transactions
contemplated under this Agreement or to fulfill its obligations hereunder.

 

(f)                                   It shall have on each date it is required
to make a capital contribution under this Agreement cash available to it in an
amount sufficient to fully fund such capital contribution.

 

Section 11.2.                          Covenants of the Members

 

Each Member shall (a) timely furnish, and shall cause its Affiliates to timely
furnish, such information as may be required to be provided under FCC Rules in,
or in connection with, the License Company’s short-form application to
participate in the Auction and post-Auction long-form application and associated
filings; (b) subject to Section 10.1, not participate, and shall cause
Affiliates that it controls to refrain from participating, directly or
indirectly, in the Auction or in connection with any other actual or potential
bidder in the Auction, to the extent such action would disqualify, restrict or
limit the License Company from participating fully in the Auction or otherwise
would violate any applicable FCC Rule and (c) shall take measures to comply with
the FCC’s anti-collusion rule at Section 1.2105 of the FCC Rules and the FCC’s
anonymous bidding procedures applicable to the Auction.

 

Section 11.3.                          Representations and Covenants of NSM

 

(a)                                 NSM hereby represents and covenants that:

 

(i)                                     it shall cause the License Company to
take all actions necessary and proper under FCC Rules for the License Company to
timely file the post-Auction long-form application and any other filings
required to be filed under FCC Rules in connection therewith or with the License
Company’s short-form application to participate

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

59

--------------------------------------------------------------------------------


 

in the Auction; provided that the parties acknowledge and agree that NSM’s
ability to comply with this Section 11.3(a)(i) depends upon American II’s
compliance with its obligations under this Agreement, the Senior Credit Facility
and the other Related Agreements, including Section 2.2 and Section 11.2 of this
Agreement and the funding obligations under the Senior Credit Facility, and, if
American II breaches its obligations (including under Section 2.2 or
Section 11.2 or its funding obligations under the Senior Credit Facility) and
such breach results in NSM’s failure to comply with this Section 11.3(a)(i),
then NSM shall not be in breach of this Section 11.3(a)(i);

 

(ii)                                  neither it, its Affiliates, its
controlling interests, nor Affiliates of its controlling interests (A) is now,
or has ever been, in default on any FCC license and (B) is now, or has ever
been, delinquent on any non-tax debt owed to any federal agency; and

 

(iii)                               on the Initial Application Date and for so
long thereafter as NSM is the Manager and to the extent as may be required under
FCC Rules in order for the License Company and its Subsidiaries to retain the
Auction Benefits, NSM shall qualify as, and will not knowingly take any action
without American II’s consent to cause it to lose the status of, a Qualified
Person, as if NSM itself was the applicant (or licensee).

 

(b)                                 NSM shall not permit the amendment,
modification or waiver of any provision of its certificate of formation or
limited liability company agreement (as amended and restated on October 3, 2014
and as further amended on October 10, 2014), nor shall NSM enter into any
agreement, arrangement or understanding with any Person that could reasonably be
expected to result in a material breach or default of any representation or
covenant of NSM contained in this Agreement.

 

Section 11.4.                          Failure to Qualify as a Qualified Person

 

(a)                                 Failure to Qualify Not Resulting from Change
in Applicable FCC Rules

 

(i)                                     Failure to Qualify Not Resulting from
Significant Violation.  If the FCC determines that NSM fails to qualify and
remain qualified as a Qualified Person as required under Section 11.3(a)(iii),
and such failure (A) causes the License Company or any of its Subsidiaries to
fail to retain any Auction Benefits and the corresponding unjust enrichment
payments in respect thereof have become due and payable to the FCC and (B) has
not resulted from a change in applicable FCC Rules (including through the
promulgation of an order or similar action by the FCC) or any action or failure
to act by NSM and/or the Company that is a Significant Violation, then NSM
agrees that, at the written request of American II, NSM shall pay American II
***, as liquidated damages and not as a penalty.  Such liquidated damages amount
shall be payable on demand, subject to the provisions in the next sentence. 
Upon the written request of American II requiring NSM to pay such liquidated
damages, NSM and the Company shall within five (5) Business Days thereafter file
with the FCC an appropriate application for transfer of control of the
applicable licenses held by the License Company and its Subsidiaries (and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

60

--------------------------------------------------------------------------------


 

American II shall provide such assistance and information as is reasonably
requested by NSM or the Company).  Upon the written request of American II
requiring such liquidated damages, following receipt of FCC approval, and
subject to and concurrently with American II’s receipt of the aforementioned
liquidated damages payment, the Company (or, in the event the Company does not
have adequate capital, American II) shall refund capital to the NSM Members in
an amount equal to the aggregate amount of equity capital contributions
previously made by the NSM Members to the Company, less any prior distributions
to the NSM Members (other than tax distributions pursuant to Section 3.1(b)), in
full redemption of the NSM Members’ Interests; provided that American II shall
promptly pay to the FCC, on behalf of the License Company and its Subsidiaries,
an amount equal to the aggregate amount of all payments due to the FCC as a
result of, or as a condition to, the redemption of the NSM Members’ Interests
(including any unjust enrichment payment) pursuant to American II’s written
request.  Following FCC approval of the redemption (if required), NSM shall
resign as Manager of the Company, such resignation to be effective on the
consummation of the redemption and the appointment of a replacement Manager. 
Upon completion of such payment in full redemption, the NSM Members shall
automatically cease to be (x) Members of the Company and (y) parties to this
Agreement, in each case without any further action required of the parties
hereto.  Such liquidated damages set forth in this Section 11.4(a)(i) shall be
the sole and exclusive remedy of American II for any such failure to so qualify
under the circumstances described in this Section 11.4(a)(i); provided that such
liquidated damages shall not be deemed a remedy for, or otherwise effect the
remedies available to, American II with respect to any other breaches by NSM of
this Agreement.

 

(ii)                                  Failure to Qualify Resulting from
Significant Violation.  If the FCC determines that NSM fails to qualify and
remain qualified as a Qualified Person as required under Section 11.3(a)(iii),
or that the License Company or any of its Subsidiaries are not qualified to
retain the Auction Benefits and such failure (A) causes the License Company or
any of its Subsidiaries to fail to retain any Auction Benefits and the
corresponding unjust enrichment payments in respect thereof have become due and
payable to the FCC, (B) has not resulted from a change in applicable FCC
Rules (including through the promulgation of an order or similar action by the
FCC) and (C) has resulted from an action or failure to act by NSM and/or the
Company that is a Significant Violation, then NSM agrees that, upon the written
request of American II, NSM and the Company shall within five (5) Business Days
thereafter file with the FCC an appropriate application for transfer of control
of the applicable licenses held by the License Company and its Subsidiaries (and
American II shall provide such assistance and information as is reasonably
requested by NSM or the Company).  Upon the written request of American II
(which must be made within 60 days following the date on which the Auction
Benefits or portion thereof are forfeited), following receipt of FCC approval,
the Company (or, in the event the Company does not have adequate capital,
American II) shall refund capital to the NSM Members in an amount equal to the
aggregate amount of equity capital contributions previously made by the NSM
Members to the Company, less (y) any prior distributions to the NSM Members
(other than tax distributions pursuant to

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

61

--------------------------------------------------------------------------------


 

Section 3.1(b)), and (z) *** (as liquidated damages and not as a penalty), in
full redemption of the NSM Members’ Interests; provided that American II shall
promptly pay to the FCC, on behalf of the License Company and its Subsidiaries,
an amount equal to the aggregate amount of all payments due to the FCC as a
result of, or as a condition to, the redemption of the NSM Members’ Interests
(including any unjust enrichment payment) pursuant to American II’s written
request.  Following FCC approval of the redemption (if required), NSM shall
resign as Manager of the Company, such resignation to be effective on the
consummation of the redemption and the appointment of a replacement Manager. 
Upon completion of such payment in full redemption, the NSM Members shall
automatically cease to be (x) Members of the Company and (y) parties to this
Agreement, in each case without any further action required of the parties
hereto.  The rights set forth in this Section 11.4(a)(ii) shall be the sole and
exclusive remedy of American II for any such failure to so qualify under the
circumstances described in this Section 11.4(a)(ii); provided that such rights
shall not be deemed a remedy for, or otherwise effect the remedies available to,
American II with respect to any other breaches by NSM of this Agreement.

 

(b)                                 Failure to Qualify Resulting from Change in
Applicable FCC Rules.  If NSM fails to qualify and remain qualified as a
Qualified Person as required under Section 11.3(a)(iii) and such failure results
from a change in applicable FCC Rules (including through the promulgation of an
order or similar action by the FCC), then the parties shall promptly take
reasonable steps to enable NSM to so qualify; provided that the relative
economic and other rights and benefits expected to be derived by the parties
hereunder are preserved.

 

ARTICLE 12
EXCULPATION AND INDEMNIFICATION

 

Section 12.1.                          No Personal Liability

 

(a)                                 Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Indemnified Person (as defined in Section 12.1(b)) shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being an Indemnified Person.

 

(b)                                 No Member or its Affiliates, or any of their
respective shareholders, directors, officers, employees, agents, members,
managers or partners (each an “Indemnified Person”) shall be liable, responsible
or accountable in damages or otherwise to the Company or to any other
Indemnified Person for any act or omission performed or omitted by an
Indemnified Person in connection with the transactions contemplated hereby,
whether for mistake of judgment or negligence or other action or inaction,
unless such action or omission constitutes willful misconduct, gross negligence
or bad faith.  Each Indemnified Person may consult with counsel, accountants and
other experts in respect of the affairs of the Company and such Indemnified
Person shall be fully protected and justified in any action or inaction which is
taken in good faith

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

62

--------------------------------------------------------------------------------


 

in accordance with the advice or opinion of such counsel, accountants or other
experts, provided that they shall have been selected with reasonable care.

 

Section 12.2.                          Indemnification by Company

 

To the maximum extent permitted by Applicable Law, the Company shall protect,
indemnify, defend and hold harmless each Indemnified Person for any acts or
omissions performed or omitted by an Indemnified Person (in its capacity as
such) unless such action or omission constituted willful misconduct, gross
negligence or bad faith.  The indemnification authorized under this Section 12.2
shall include payment on demand (with appropriate evidence of the amounts
claimed) of reasonable attorneys’ fees and other expenses incurred in connection
with, or in settlement of, any legal proceedings between the Indemnified Person
and a third party and the removal of any Liens affecting any property of the
Indemnified Person.  Such indemnification rights shall be in addition to any and
all rights, remedies and recourse to which any Indemnified Person shall be
entitled, whether or not pursuant to the provisions of this Agreement, at law or
in equity.  The indemnities provided for in this Section 12.2 shall be
recoverable only from the assets of the Company, and there shall be no recourse
to any Member or other Person for the payment of such indemnities.

 

Section 12.3.                          Notice and Defense of Claims

 

(a)                                 Notice of Claim.  If any action, claim or
proceeding (each, a “Claim”) shall be brought or asserted against any
Indemnified Person in respect of which indemnity may be sought from the Company
under Section 12.2, the Indemnified Person shall give prompt written notice of
such Claim to the Company, which may assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Person and the
payment of all of such counsel’s fees and expenses; provided that any delay or
failure to so notify the Company shall relieve the Company of its obligations
hereunder only to the extent, if at all, that it is prejudiced by reason of such
delay or failure.  Any such notice shall refer to Section 12.2 and describe in
reasonable detail the facts and circumstances of the Claim being asserted.

 

(b)                                 Defense by the Company.  If the Company
undertakes the defense of the Claim, the Company shall keep the Indemnified
Person advised as to all material developments in connection with any Claim,
including by promptly furnishing the Indemnified Person with copies of all
material documents filed or served in connection therewith.  The Indemnified
Person shall have the right to employ one separate firm per jurisdiction with
respect to any of the foregoing Claims and to participate in the defense
thereof, but the fees and expenses of such firm shall be at the expense of the
Indemnified Person unless both the Indemnified Person and the Company are named
as parties and representation by the same counsel is inappropriate due to actual
differing interests between them; provided that under no circumstances shall the
Company be liable for the fees and expenses of more than one law firm per
jurisdiction in any of the foregoing Claims for the Indemnified Persons, taken
collectively and not separately.  The Company may, without the Indemnified
Person’s consent, settle or compromise any Claim or consent to the entry of any
judgment if such settlement, compromise or judgment involves only the payment of
money damages by the Company (which payment is made or adequately

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

63

--------------------------------------------------------------------------------


 

provided for at the time of such settlement, compromise or judgment) or provides
for the unconditional release by the claimant or plaintiff of the Indemnified
Person and its Affiliates from all liability in respect of such Claim and does
not impose injunctive relief against any of them.  The Indemnified Person shall
provide reasonable assistance to the Company in the defense of the Claim.  As
between the Company, on the one hand, and the Indemnified Persons, on the other
hand, any matter that is not agreed to unanimously by the Indemnified Persons
shall be determined by the Indemnified Person that is a party to this Agreement.

 

(c)                                  Defense by the Indemnified Person.  If the
Company, within twenty (20) Business Days after receiving written notice of any
such Claim, fails to assume the defense thereof, the Indemnified Person shall
have the right, subject to the right of the Company at any time thereafter to
assume such defense pursuant to the provisions of this ARTICLE 12, to undertake
the defense, compromise or settlement of such Claim for the account of the
Company.

 

(d)                                 Advancement of Expenses.  Unless the
indemnifying party shall have assumed the defense of any Claim pursuant to
Section 12.3(b), the Company shall advance to the Indemnified Person any of its
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the defense of any such Claim.  Each Indemnified Person shall agree in
writing prior to any such advancement, that if it receives any such advance,
such Indemnified Person shall reimburse the Company for such fees, costs, and
expenses to the extent that it shall be determined that it was not entitled to
indemnification under this ARTICLE 12.

 

(e)                                  Contribution.  Notwithstanding any of the
foregoing to the contrary, the provisions of this ARTICLE 12 shall not be
construed so as to provide for the indemnification of any Indemnified Person for
any liability to the extent (but only to the extent) that such indemnification
would be in violation of Applicable Law or to the extent such liability may not
be waived, modified or limited under Applicable Law, but shall be construed so
as to effectuate the provisions of this ARTICLE 12 to the fullest extent
permitted by Applicable Law; provided that, if and to the extent that the
Company’s indemnification obligation under this ARTICLE 12 is unenforceable for
any reason, then the Company hereby agrees to make the maximum contribution
permissible under Applicable Law to the payment and satisfaction of the losses
of the Indemnified Person, except to the extent such losses are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the Indemnified Person’s gross negligence or willful misconduct or
bad faith.

 

ARTICLE 13
DISSOLUTION AND TERMINATION

 

Section 13.1.                          No Withdrawal

 

(a)                                 Except as expressly provided in this
Agreement or as otherwise provided by Applicable Law, (i) no Member shall have
the right, and each Member hereby agrees not, to dissolve, terminate or
liquidate the Company, or to resign or withdraw as a Member and (ii) NSM shall
have no right, and NSM hereby agrees not to, resign or withdraw as the Manager.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

64

--------------------------------------------------------------------------------


 

(b)                                 If (i) there is any generally applicable
change in FCC Rules that is effective prior to the date on which the first round
of bidding in the Auction commences and that has the effect of eliminating or
substantially reducing the Auction Benefits to be derived by the License Company
in the Auction or (ii) the first round of bidding in the Auction has not
commenced on or before March 31, 2015, then either Member may at any time prior
to the date that is two (2) Business Days prior to the date on which the first
round of bidding in the Auction commences, give written notice to the other
Member that American II shall withdraw as a Member.  Upon the delivery of such
notice, (A) this Agreement and all Related Agreements shall terminate, (B) any
amounts outstanding under the Senior Credit Facility shall be repaid in full,
(C) American II’s Interests shall be redeemed for an aggregate amount equal to
the sum of (1) $850 and (2) the capital contributed to the Company by American
II on or prior to such date pursuant to Section 2.2(b), without any action
required by American II and American II shall cease to be a Member upon such
redemption; provided that such termination and redemption shall not cause a
dissolution of the Company, (D) NSM, the Company, and the License Company shall
be free (subject to the provisions of Section 10.2 and such other provisions
that survive the termination of this Agreement) to participate in the Auction
without further obligation to American II, it being understood that the rights
under Section 4 of the Bidding Protocol shall continue in force and effect in
accordance with its terms and (E) American II and its Affiliates shall be free
(subject to the provisions of Section 10.2 and such other provisions that
survive the termination of this Agreement) to participate in the Auction without
further obligation to NSM, the Company or the License Company, it being
understood that the rights under Section 4 of the Bidding Protocol shall
continue in force and effect in accordance with its terms; provided, further,
that if the License Company has made the upfront payment to the FCC, and if the
License Company applies as promptly as practicable and permitted under the FCC
Rules to obtain a refund from the FCC of all of the Auction funds previously
paid by the License Company to the FCC for the Auction, then the amounts due to
American II under (C) above shall not be due until the License Company receives
such refund; provided, further, that such payments to American II and the other
provisions set forth in this subsection shall be subject to Section 8.4 (if
there is any conflict between this subsection and Section 8.4, Section 8.4 shall
control).

 

Section 13.2.                          Dissolution

 

The Company shall be dissolved upon the written determination of the Manager to
dissolve the Company, if approved by American II if required pursuant to
Section 6.3, but only on the effective date of dissolution specified by the
Manager in such determination.

 

Section 13.3.                          Procedures Upon Dissolution

 

(a)                                 General.  If the Company dissolves, it shall
commence winding up pursuant to the appropriate provisions of the Act and the
procedures set forth in this Section 13.3.  Notwithstanding the dissolution of
the Company, until the winding up of the Company’s affairs is completed, the
business of the Company and the affairs of the Members, as such, shall continue
to be governed by this Agreement.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Control of Winding Up.  The winding up of
the Company shall be conducted under the direction of the Manager or such other
Person as may be designated by a court of competent jurisdiction (herein
sometimes referred to as the “Liquidator”); provided that any Member whose
breach of this Agreement shall have caused the dissolution of the Company (and
the representatives appointed by such Member) shall not participate in the
control of the winding up of the Company; and provided, further, that if the
dissolution is caused by entry of a decree of judicial dissolution, the winding
up shall be carried out in accordance with such decree.

 

(c)                                  Manner of Winding Up.  The Company shall
engage in no further business following dissolution other than that necessary
for the orderly winding up of business and distribution of assets.  The
Company’s maintenance of offices shall not be deemed a continuation of business
for purposes of this Section 13.3.  Upon dissolution of the Company, the
Liquidator shall, subject to Section 13.3(a), first attempt to distribute assets
in kind if it can obtain the consent of each of the Members and, to the extent
necessary, the creditors of the Company.  If such consent is not obtained, the
Liquidator shall sell the Company or all the Company’s property in such manner
and on such terms as it deems fit, consistent with its fiduciary responsibility
and having due regard to the activity and condition of the relevant market and
general financial and economic conditions.  Each Member shall share Profits,
Losses and other items after the dissolution of the Company and during the
period of winding up in the same manner as described in ARTICLE 4.

 

(d)                                 Application of Assets.  Upon dissolution of
the Company, the Company’s assets (which shall, after the sale or sales
referenced in Section 13.3(c), consist of the proceeds thereof) shall be applied
as follows:

 

(i)                                     Creditors.  To creditors, including
Members who are creditors, to the extent otherwise permitted by Applicable Law,
in satisfaction of liabilities of the Company (whether by payment or the
reasonable provision for the payment thereof).  Any reserves set up by the
Liquidator may be paid over by the Liquidator to an escrow agent or trustee, to
be held in escrow or trust for the purpose of paying any such contingent or
unforeseen liabilities or obligations, and, at the expiration of such period as
the Liquidator may deem advisable, such reserves shall be distributed to the
Members or their assigns in the manner set forth in Section 13.3(d)(ii).

 

(ii)                                  Members.  By the end of the taxable year
in which the liquidation occurs (or, if later, within ninety (90) days after the
date of such liquidation), to the Members in proportion to the positive balances
of their respective Capital Accounts, as determined after taking into account
all Capital Account adjustments for the taxable year during which the
liquidation occurs (other than those made pursuant to this Section 13.3(d)(ii)).

 

(iii)                               Incorporation.  In the event the Company is
incorporated in connection with an IPO or otherwise, each Member shall receive
shares in the resulting corporation based on the amount it would receive in
liquidation of the Company pursuant to Section 13.3(d)(ii).

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

66

--------------------------------------------------------------------------------


 

Section 13.4.                          Deficit Capital Accounts

 

If the Company is “liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
ARTICLE 13 to the Members who have positive Capital Accounts in compliance with
Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2).  No Member shall have an
obligation to restore a negative Capital Account.

 

Section 13.5.                          Termination

 

Upon completion of the winding up of the Company and the distribution of all
Company assets, the Company’s affairs shall terminate and the Members shall
cause to be executed and filed any and all documents required by the Act to
effect the termination of the Company.

 

ARTICLE 14
MISCELLANEOUS

 

Section 14.1.                          Entire Agreement

 

This Agreement and the Related Agreements, together with any schedules and
exhibits hereto and thereto, constitute the entire agreement and  understanding
of the Members with respect to the subject matter hereof and supersedes all
prior and all contemporaneous oral or written negotiations, proposals, offers,
agreements, commitments and understandings relating to such subject matters.

 

Section 14.2.                          Amendment; Waiver

 

Neither this Agreement nor any provision hereof may be amended, modified, or
waived except in a writing signed by NSM and American II.  No failure or delay
of any Member in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce any such right
or power, preclude any other further exercise thereof or the exercise of any
other right or power.  No waiver by any Member of any departure by any other
Member from any provision of this Agreement shall be effective unless the same
shall be in a writing signed by the Member against which enforcement of such
waiver or consent is sought, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice or similar communication by any Member to another shall
entitle such other Member to any other or further notice or similar
communication in similar or other circumstances, except as specifically provided
herein.

 

Section 14.3.                          Successors and Assigns

 

This Agreement may not be assigned without the prior written consent of all the
parties hereto, which consent may be withheld in its sole and absolute
discretion, and any assignment without such prior written consent shall be null
and void and without force or effect; provided

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

67

--------------------------------------------------------------------------------


 

that, subject to ARTICLE 7, American II may assign its Interests and this
Agreement in whole or in part (provided that American II shall not be relieved
of its obligations under this Agreement, except as otherwise expressly set forth
below) to (a) any Affiliate of American II and (b) secured lenders of American
II or its Affiliates (as a collateral assignment).  Any such assignment shall be
subject to compliance with the requirements of all applicable FCC Rules.  This
Agreement shall be binding upon and shall inure to the benefit of the Members
hereto and their respective heirs or successors in interest.

 

Section 14.4.                          No Third-Party Beneficiaries

 

This Agreement is entered into solely for the benefit of the Members, and no
Person, other than the Members, their respective successors and permitted
assigns, their Affiliates to the extent expressly provided herein, and (to the
extent provided in ARTICLE 12) the Persons entitled to indemnification pursuant
to ARTICLE 12, may exercise any right or enforce any obligation hereunder, and
nothing herein expressed or implied will create or be construed to create any
other third-party beneficiary rights hereunder.

 

Section 14.5.                          Disposition of Interests

 

Upon the sale or other disposition by a Person of all its Interests in the
Company, following which such Person and Affiliate thereof is no longer a Member
of the Company, this Agreement shall terminate as to such Member and its
Affiliates, except as provided in Section 14.3 or Section 14.6.

 

Section 14.6.                          Survival of Rights and Duties

 

Termination of this Agreement for any reason, and any Member ceasing to be a
Member or a party to this Agreement for any reason, shall not relieve any Member
of any liability which at the time of termination or cessation has already
accrued to such Member or which thereafter may accrue in respect of any act or
omission prior to such termination or cessation, nor shall any such termination
or cessation affect in any way the Related Agreements or the survival of any
right, duty or obligation of any Member which is expressly stated elsewhere in
this Agreement to survive termination or cessation hereof.  The provisions of
ARTICLE 8, Section 10.2, Section 10.3, Section 11.4(a), ARTICLE 12, ARTICLE 13
and ARTICLE 14 shall survive any termination of this Agreement and any Member
ceasing to be a Member or a party to this Agreement for any reason.

 

Section 14.7.                          Governing Law

 

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware applicable to agreements made and to be
performed wholly within such jurisdiction, without regard to principles of
conflicts of law provisions of that or of any other state, all rights and
remedies being governed by said laws.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

68

--------------------------------------------------------------------------------


 

Section 14.8.                          Specific Performance

 

The Members acknowledge that money damages may not be an adequate remedy for
violations of this Agreement and that any Member may, in its sole discretion, in
an arbitration or a court of competent jurisdiction, to the extent permitted
hereunder, apply for specific performance or injunctive or other relief as such
arbitration or court may deem just and proper in order to enforce this Agreement
or to prevent violation hereof.  Each Member hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by a Member, as the case may be.

 

Section 14.9.                          Remedies Cumulative

 

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity, unless otherwise specifically
provided herein, shall not be mutually exclusive and shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any one or more
right, power or remedy thereof by a Member shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such Member
hereunder or under Applicable Law or the principles of equity.

 

Section 14.10.                   Further Assurances

 

Each Member shall execute and deliver any such further documents and shall take
such further actions as any other Member may at any time or times reasonably
request, at the expense of the requesting Member, consistent with the provisions
hereof in order to carry out and effect the intent and purposes of this
Agreement.

 

Section 14.11.                   Expenses

 

Unless otherwise specifically agreed to in writing and except as set forth in
this Section 14.11, the parties will bear their own costs and expenses
(including all legal, accounting and investment expenses) incurred prior to the
execution and delivery of the Original Agreement.  Notwithstanding the
foregoing, whether or not the Company acquires any licenses, (a) upon the filing
with the FCC of the short-form application to participate in the Auction,
American II shall pay or reimburse NSM for all of NSM’s reasonable out-of-pocket
expenses (including legal fees and expenses) incurred in connection with the
transactions contemplated hereby (including any such expenses incurred prior to
the date of the Original Agreement) and NSM’s proposed participation in the
Auction incurred up to such date, up to a maximum aggregate reimbursement of ***
and (b) after such payment or reimbursement, American II shall reimburse NSM,
from time to time within thirty (30) days of American II’s receipt of a
reasonably detailed invoice from NSM, for all of NSM’s reasonable, documented
out-of-pocket expenses (including legal fees and expenses) incurred in
connection with the transactions contemplated hereby and NSM’s proposed
participation in the Auction incurred from and after the date on which such
short-form application is filed with the FCC.  In addition, the Company shall
(or shall cause the License Company to) pay directly, or shall (or shall cause
the License Company to) reimburse the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

69

--------------------------------------------------------------------------------


 

Members for, the costs and expenses the Members incur (or have incurred) for the
benefit of the Company or the License Company in connection with the License
Company’s participation in the Auction (e.g., the cost of bidding facilities and
related computer hardware and software); provided that the other Members receive
documentation of such expenses in a form reasonably acceptable to such Members,
and provided that NSM shall be solely responsible for the investment banking
fees and expenses paid or payable to RBC Capital Markets, if any, pursuant to
any arrangement entered into by NSM with RBC Capital Markets (it being
understood that NSM has not entered into any such arrangement.

 

Section 14.12.                   Notices

 

All notices or requests that are required or permitted to be given pursuant to
this Agreement shall be given in writing and shall be sent by facsimile
transmission, or by first-class certified mail, postage prepaid, or by overnight
courier service, charges prepaid, to the party to be notified, addressed to such
party at the address(es) set forth below, or sent by facsimile to the fax
number(s) set forth below, or such other address(es) or fax number(s) as such
party may have substituted by written notice (given in accordance with this
Section) to the other party.  The sending of such notice with confirmation of
receipt of the complete transmission (in the case of facsimile transmission) or
receipt of such notice (in the case of delivery by first-class certified mail or
by overnight courier service) shall constitute the giving thereof.

 

If to be given to NSM or the Company:

If to be given to American II:

c/o Doyon, Limited

American AWS-3 Wireless II L.L.C.

Attn:  Allen M. Todd, General Counsel

Attn: EVP, Corporate Development

 

 

If by overnight courier service:

Doyon, Limited

1 Doyon Place, Suite 300

Fairbanks, AK  99701-2941

 

If by first-class certified mail:

Doyon, Limited

1 Doyon Place, Suite 300

Fairbanks, AK  99701-2941

If by overnight courier service:

9601 South Meridian Blvd.

Englewood, Colorado 80112

 

 

If by first-class certified mail:

P.O. Box 6655

Englewood, Colorado 80155

 

 

 

If by facsimile:

Fax #: (907) 459-2075

If by facsimile:

Fax #: (303) 723-2020

 

 

cc:  Lowenstein Sandler LLP
1251 Avenue of the Americas

cc: Office of the General Counsel
American AWS-3 Wireless II L.L.C.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

70

--------------------------------------------------------------------------------


 

New York, NY 10020
Attention: Michael A. Brosse
Fax:                       (973) 422-6841

 

 

 

If by overnight courier service:

Same address as noted above for American II overnight courier delivery

 

If by first-class certified mail:

Same address as noted above for American II first- class certified mail delivery

 

 

 

If by facsimile:

 

Fax #: (303) 723-2050

 

Section 14.13.                   Severability

 

Subject to Section 14.14, each provision of this Agreement shall be construed as
separable and divisible from every other provision and the enforceability of any
one provision shall not limit the enforceability, in whole or in part, of any
other provision.  In the event that a court or administrative body of competent
jurisdiction holds any provision of this Agreement to be invalid, illegal, void
or less than fully enforceable as to time, scope or otherwise, the parties agree
that such provision shall be construed by limiting and reducing it so that such
provision is valid, legal, and fully enforceable while preserving to the
greatest extent permissible the original intent of the parties; the remaining
terms and conditions of this Agreement shall not be affected by such alteration,
and shall remain in full force and effect.

 

Section 14.14.                   Reformation

 

(a)                                 If the FCC should (i) change any FCC Rule in
a manner that would adversely affect the enforceability of this Agreement;
(ii) directly or indirectly reject or take action to challenge the
enforceability of this Agreement or (iii) take any other steps whatsoever, on
its own initiative or by petition from another Person, to challenge or deny the
transactions contemplated hereby, or the eligibility of the License Company to
hold any of the licenses won in the Auction or the ability of the License
Company to realize the Auction Benefits (each, an “Adverse FCC Action”), then
the Members shall promptly consult with each other and negotiate in good faith
to reform and amend this Agreement so as to eliminate or amend to make
unobjectionable any portion that is the subject of any Adverse FCC Action (each,
an “Adverse FCC Action Reformation”).  Furthermore, subject to consent in
writing by American II, in the event of an Adverse FCC Action, the Members other
than American II (the “Non-American II Members”) shall use their best efforts
with respect to all aspects of the Adverse FCC Action to agree upon an Adverse
FCC Action Reformation with American II; provided, however, that in the event
that an element of any such Adverse FCC Action materially adversely impacts the
material economic benefits of the Non-American II Members (each, an “Economic
Element”), then the Non-American II Members may use commercially reasonable
efforts solely with respect

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

71

--------------------------------------------------------------------------------


 

to the Economic Element of the Adverse FCC Action to agree upon an Adverse FCC
Action Reformation with American II.  None of the Members hereto shall take any
action that is reasonably likely to contribute to such Adverse FCC Action.

 

(b)                                 If the FCC should determine that a portion
of this Agreement, after having been reformed pursuant to paragraph (a) above,
continues to violate FCC Rules, then such provisions shall be null and void and
the remainder of this Agreement shall continue in full force and effect,
provided that the relative economic and other rights and benefits expected to be
derived by the parties hereunder are preserved.

 

Section 14.15.                   Relationship of Parties

 

Each Member shall perform services hereunder as an independent contractor and
nothing herein shall be construed as creating any other relationship between the
Members, except as expressly set forth herein.  Except as specifically provided
in this Agreement, nothing in this Agreement will constitute a Member as a legal
representative or agent of the other Member, nor will a Member have the right or
authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against or in the name of or on behalf of the other
Member or hold itself out as agent for the other Member, unless otherwise
expressly permitted by such other Member.

 

Section 14.16.                   No Right to Partition

 

No Member shall have the right to bring an action for partition against the
Company.  Each of the Members hereby irrevocably waives any and all rights which
it may have to maintain an action to partition Company property or to compel any
sale or transfer thereof.

 

Section 14.17.                   Construction

 

(a)                                 The singular includes the plural and the
plural includes the singular.

 

(b)                                 A reference to Applicable Law includes any
amendment or modification to such Applicable Law, and all regulations, rulings
and other Applicable Law promulgated under such Applicable Law.

 

(c)                                  A reference to a Person includes its
permitted successors and permitted assigns.

 

(d)                                 Accounting terms have the meanings assigned
to them by GAAP, as applied by the accounting entity to which they refer.

 

(e)                                  The words “include,” “includes” and
“including” are not limiting.

 

(f)                                   Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

72

--------------------------------------------------------------------------------


 

(g)                                  A reference in a document to an Article,
Section, Exhibit, Schedule, Annex or Appendix is to the Article, Section,
Exhibit, Schedule, Annex or Appendix of such document unless otherwise
indicated.  Exhibits, Schedules, Annexes or Appendices to any document shall be
deemed incorporated by reference in such document.  In the event of any conflict
between the provisions of this Agreement (exclusive of the Exhibits, Schedules,
Annexes and Appendices thereto) and any Exhibit, Schedule, Annex or Appendix
thereto, the provisions of this Agreement shall control.

 

(h)                                 References to any document, instrument or
agreement (i) shall include all exhibits, schedules and other attachments
thereto; (ii) shall include all documents, instruments or agreements issued or
executed in replacement thereof and (iii) shall mean such document, instrument
or agreement, or replacement or predecessor thereto, as amended, amended and
restated, supplemented or otherwise modified from time to time and in effect at
any given time.

 

(i)                                     The words “hereof,” “herein” and
“hereunder” and words of similar import when used in any document shall refer to
such document as a whole and not to any particular provision of such document.

 

(j)                                    References to “days” shall mean calendar
days, unless the term “Business Days” shall be used.  References to a time of
day shall mean such time in New York, New York, unless otherwise specified.

 

(k)                                 The word “will” shall be construed to have
the same meaning and effect as the word “shall.”

 

(l)                                     Each of the parties hereto acknowledges
that it has reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
hereto.

 

(m)                             All section and descriptive headings and the
recitals herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement, and no construction or reference shall be derived therefrom.

 

Section 14.18.                   Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one instrument.

 

[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

73

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO LIMITED LIABILITY COMPANY AGREEMENT OF NORTHSTAR SPECTRUM, LLC

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

MEMBERS:

 

 

 

AMERICAN AWS-3 WIRELESS II L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NORTHSTAR MANAGER, LLC

 

 

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

COMPANY:

 

 

 

NORTHSTAR SPECTRUM, LLC

 

 

 

By:

Northstar Manager, LLC, its Manager

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO
LIMITED LIABILITY COMPANY AGREEMENT OF NORTHSTAR SPECTRUM, LLC

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

***

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INSTRUMENT OF ASSIGNMENT

 

INSTRUMENT OF ASSIGNMENT, dated as of           , 20        , by and between
NORTHSTAR SPECTRUM, LLC, a Delaware limited liability company (“Assignee”), and
NORTHSTAR MANAGER, LLC, a Delaware limited liability company (“Assignor”).

 

This Instrument of Assignment is being executed and delivered pursuant to
Section 8.3 of the Limited Liability Company Agreement of Assignee, dated as of
September 12, 2014, by and between American AWS-3 Wireless II L.L.C. and
Assignor (as such Agreement may have been or may be hereafter amended, modified,
supplemented or amended and restated from time to time in accordance with its
terms, the “LLC Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in the LLC Agreement, including the payment of the Put
Price as of the date hereof, and other valuable consideration to Assignor, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows (capitalized terms used herein without definition herein having the
meanings ascribed to them in the LLC Agreement):

 

1.                                      Assignment.  Assignor does hereby
assign, convey, transfer and deliver (such assignment, conveyance, transfer and
delivery being referred to herein as “Delivery”) to Assignee, its successors and
assigns all of its right, title and interest in and to, free and clear of Liens
(other than restrictions imposed pursuant to the LLC Agreement or under any
applicable securities laws and other than Liens under or pursuant to the Senior
Credit Facility and the other Loan Documents (as defined therein)), its entire
Interest in the Company.

 

2.                                      Representations and Warranties. 
Assignor hereby represents and warrants to Assignee that, subject to the FCC
Rules, Assignor (a) is the sole beneficial and record owner of the Interests
being delivered by it hereby and has good and marketable title thereto, free and
clear of all Liens (other than restrictions imposed pursuant to the LLC
Agreement or under any applicable securities laws and other than Liens under or
pursuant to the Senior Credit Facility and the other Loan Documents (as defined
therein)) and (b) has full power and authority to deliver such Interests without
conflict with the terms of any Applicable Law, order or material agreement or
instrument binding upon it or its assets.

 

3.                                      Further Assurances.  Each of the parties
agrees that at any time and from time to time upon the request of another party
hereto, it shall execute and deliver such further documents and shall take such
further actions as such other party may at any time or times reasonably request,
at the expense of such requesting party, consistent with the provisions hereof
in order to carry out and effect the intent and purposes of this Instrument of
Assignment, and to vest in Assignee, and put Assignee in possession of, all the
Interests and any portion thereof to be delivered hereunder.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

 

4.                                      Successors.  This Instrument of
Assignment is executed by, and shall be binding upon, Assignee and Assignor, and
their respective successors and assigns.

 

5.                                      Counterparts.  This Instrument of
Assignment may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one
instrument.

 

6.                                      Governing Law.  This Instrument of
Assignment shall be construed in accordance with and governed by the internal
laws of the State of Delaware applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to principles of conflicts of
law provisions of that or of any other state, all rights and remedies being
governed by said laws.

 

IN WITNESS WHEREOF, the undersigned have caused this Instrument of Assignment to
be executed as of the day and year first above written.

 

 

NORTHSTAR MANAGER, LLC

 

 

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NORTHSTAR SPECTRUM, LLC

 

 

 

By:

Northstar Manager, LLC, its Manager

 

By:

Doyon, Limited, its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

NORTHSTAR SPECTRUM, LLC

 

This First Amendment (“Amendment”) to the First Amended and Restated Limited
Liability Company Agreement of Northstar Spectrum, LLC (the “Company”) dated as
of October 13, 2014 (the “Agreement”) is made and entered into as of
February 12, 2015.

 

WHEREAS, in connection with the auction designated by the Federal Communications
Commission as Auction Number 97 (the “Auction”), Northstar Manager, LLC (“NSM”)
and American AWS-3 Wireless II L.L.C. (“American II”), as the members of the
Company, desire to modify the schedule and manner in which certain equity
contributions are made to the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby amend the Agreement on the terms
and conditions contained herein.

 

Notwithstanding Section 2.2(c)(i) and Section 2.2(c)(ii) of the Agreement, the
parties hereto have agreed to contribute cash to the equity capital of the
Company as follows:

 

1.              On or prior to February 13, 2015, NSM shall contribute
$100,313,836.50 in cash to the equity capital of the Company, and American II
shall contribute $568,445,073.50  in cash to the equity capital of the Company,
which contributions may be made via direct payment to the FCC on behalf of the
License Company, and shall constitute capital contributions under
Section 2.2(c) of the Agreement.  For purposes of Section 8.1 of the Agreement,
NSM’s $100,313,836.50 capital contribution shall be deemed to have been
deposited on February 11, 2015.

 

2.              On or prior to March 2, 2015, NSM shall contribute
$20,641,540.88 in cash to the equity capital of the Company, and American II
shall contribute $116,968,731.62 in cash to the equity capital of the Company,
which contributions may be made via direct payment to the FCC on behalf of the
License Company, and shall constitute capital contributions under
Section 2.2(c) of the Agreement.  For purposes of Section 8.1 of the Agreement,
NSM’s $20,641,540.88 capital contribution shall be deemed to have been deposited
on February 11, 2015.

 

3.              NSM and American II hereby ratify the $11,430,000.00 capital
contribution made by NSM on October 14, 2014 and the $64,770,000.00 capital
contribution made by American II on October 15, 2014, both via direct payment to
the FCC on behalf of the License Company, as capital contributions under
Section 2.2(b) of the Agreement.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

4.              Terms used herein without definition shall have the meanings set
forth in the Agreement.  Except as specifically agreed and amended hereby, the
Agreement remains in full force and effect.  This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

MEMBERS:

 

 

 

AMERICAN AWS-3 WIRELESS II L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NORTHSTAR MANAGER, LLC

 

 

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------